Exhibit 10.27

 

 

 

AMENDED AND RESTATED
CONTRIBUTION AND SALE AGREEMENT*

 

 

--------------------------------------------------------------------------------

 

 

between

 

 

WILLIS LEASE FINANCE CORPORATION,

 

 

and

 

 

WILLIS ENGINE FUNDING LLC

 

 

--------------------------------------------------------------------------------

 

 

Dated as of

 

December 13, 2002

 

--------------------------------------------------------------------------------

*                                         Portions of the material in this
Exhibit have been redacted pursuant to a request for confidential treatment, and
the redacted material has been filed separately with the Securities and Exchange
Commission (the “Commission”).  An asterisk has been placed in the precise
places in this Agreement where we have redacted information, and the asterisk is
keyed to a legend which states that the material has been omitted pursuant to a
request for confidential treatment.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

Section 1.01.

Definitions.

 

 

 

ARTICLE II TRANSFER OF ENGINES AND BENEFICIAL INTERESTS

 

 

Section 2.01.

Transfer of Initial Contributed Assets.

 

Section 2.02.

Conveyance and Reconveyance of Engines and Related Assets after the Initial
Transfer Date.

 

Section 2.03.

Required Financing Statements; Marking of Records.

 

Section 2.04.

Servicing of Contributed Assets.

 

Section 2.05.

Security Agreement.

 

Section 2.06.

Additional Capital Contributions.

 

Section 2.07.

Contributed Engine Requirements.

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01.

Representations and Warranties of the Seller.

 

Section 3.02.

Representations and Warranties of the Issuer.

 

 

 

ARTICLE IV COVENANTS OF THE SELLER AND THE ISSUER

 

 

Section 4.01.

Seller Covenants.

 

Section 4.02.

Issuer Covenants.

 

Section 4.03.

Transfer of Contributed Assets.

 

 

 

ARTICLE V CONDITIONS PRECEDENT

 

 

Section 5.01.

Conditions to the Issuer’s Obligations.

 

Section 5.02.

Conditions to the Seller’s Obligations.

 

 

 

ARTICLE VI TERMINATION

 

 

Section 6.01.

Termination.

 

Section 6.02.

Effect of Termination.

 

 

 

ARTICLE VII MISCELLANEOUS PROVISIONS

 

 

Section 7.01.

Amendment.

 

Section 7.02.

Governing Law.

 

Section 7.03.

Notices.

 

Section 7.04.

Severability of Provisions.

 

Section 7.05.

Assignment.

 

i

--------------------------------------------------------------------------------


 

 

Section 7.06.

Further Assurances.

 

Section 7.07.

No Waiver; Cumulative Remedies.

 

Section 7.08.

Counterparts.

 

Section 7.09.

Binding Effect.

 

Section 7.10.

Merger and Integration.

 

Section 7.11.

Headings.

 

Section 7.12.

Schedules and Exhibits.

 

Section 7.13.

General Interpretive Principles.

 

Section 7.14.

Third-Party Beneficiaries.

 

 

 

 

EXHIBIT A

Initial List of Engines and Lease Agreements

 

EXHIBIT B

Form of Engine Transfer Certificate

 

 

 

 

SCHEDULE 1

Certain Terms

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
CONTRIBUTION AND SALE AGREEMENT

 

THIS AMENDED AND RESTATED CONTRIBUTION AND SALE AGREEMENT, dated as of December
13, 2002 (this “Agreement”), is entered into between WILLIS LEASE FINANCE
CORPORATION (the “Seller”), a company organized and existing under the laws of
Delaware located at 2320 Marinship Way, Suite 300, Sausalito, California 94965
and WILLIS ENGINE FUNDING LLC (the “Issuer”), a limited liability company
organized and existing under the laws of Delaware located at 2320 Marinship Way,
Suite 300, Sausalito, California 94965.

 

W I T N E S S E T H:

 

WHEREAS, the Seller and the Issuer are party to the Contribution and Sale
Agreement dated as of September 12, 2002, with Engine and Beneficial Interest
Transfer Certificate dated as of September 16, 2002 attached thereto, which was
recorded by the Federal Aviation Administration on December 6, 2002 and assigned
Conveyance No. J001810 (the “Original Sale Agreement”); and

 

WHEREAS, the Seller and the Issuer have agreed to amend and restate the Original
Sale Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.01.                             DEFINITIONS.  CAPITALIZED TERMS USED
IN THIS AGREEMENT BUT NOT DEFINED HEREIN SHALL HAVE THE MEANING ASSIGNED TO SUCH
TERMS IN EXHIBIT B TO THE INDENTURE.  OTHERWISE, TERMS DEFINED HEREIN SHALL HAVE
THE FOLLOWING MEANINGS AND THE DEFINITIONS OF SUCH TERMS SHALL BE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:


 

Aggregate Net Purchase Price:  With respect to Contributed Assets conveyed by
the Seller to the Issuer on any Transfer Date means the sum of the aggregate Net
Purchase Price of the Contributed Engines and the net book value of the Related
Assets.

 

Contribution Percentage:  This term is defined in Schedule 1 attached hereto.

 

Engine Transfer Certificate:  An Engine Transfer Certificate, substantially in
the form of Exhibit B hereto, executed and delivered by the Seller and the
Issuer in accordance with the terms of this Agreement.

 

Engine Representations and Warranties:  With respect to each Engine, the
representations and warranties of the Seller as set forth in paragraphs (o)
through (ii) inclusive of Section 3.01 of

 

Schedule 2-1

--------------------------------------------------------------------------------


 

this Agreement; provided, however, that with respect to any Engine that is an
Excess Asset, and only for so long as such Engine remains an Excess Asset, the
definition of “Engine Representation and Warranties” shall not include
paragraphs (r), (s), (u), (y), (bb), (cc), (dd), (ee), (hh) and (ii) of
Section 3.01.

 

Evidence of Filing:  This term is defined in Section 2.03(c).

 

Initial Transfer Date:  The date on which Engines were originally contributed or
sold by the Seller to the Issuer pursuant to the terms of the Original Sale
Agreement.

 

List of Engines:  A printed list of the Engines transferred by the Seller to the
Issuer and certified by an Authorized Signatory, which includes a true and
complete list of all Engines to be transferred on any Transfer Date.  The List
of Engines delivered on the Initial Transfer Date is attached hereto as Exhibit
A.

 

Released Assets:  Released Engines and Related Assets with respect to such
Released Engines.

 

Released Engine:  An Engine repurchased from the Issuer by the Seller pursuant
to Section 2.02(b).

 

Warranty Purchase Amount:  With respect to any Engine and Related Assets
repurchased from the Issuer by the Seller pursuant to Section 2.02(b) hereof,
the sum of the Net Purchase Price of such Engine and the net book value of the
Related Assets, in each case on the Transfer Date on which such Engine and
Related Assets were transferred by the Seller to the Issuer.

 


ARTICLE II

TRANSFER OF ENGINES AND BENEFICIAL INTERESTS


 


SECTION 2.01.                             TRANSFER OF INITIAL CONTRIBUTED
ASSETS.  ON THE INITIAL TRANSFER DATE, THE SELLER SOLD, TRANSFERRED AND CONVEYED
TO THE ISSUER AND THE ISSUER ACQUIRED FROM THE SELLER ALL OF THE SELLER’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE INITIAL CONTRIBUTED ASSETS AT A PURCHASE
PRICE EQUAL TO THE AGGREGATE NET PURCHASE PRICE FOR SUCH INITIAL CONTRIBUTED
ASSETS; PROVIDED, HOWEVER, THAT THE EXCESS OF (X) THE AGGREGATE NET PURCHASE
PRICE FOR SUCH INITIAL CONTRIBUTED ASSETS OVER (Y) THE CASH PORTION OF THE
PURCHASE PRICE OF THE INITIAL CONTRIBUTED ASSETS PAID BY THE ISSUER TO THE
SELLER ON THE INITIAL TRANSFER DATE CONSTITUTED A CAPITAL CONTRIBUTION TO THE
ISSUER.  THE CASH PORTION OF THE PURCHASE PRICE OF THE INITIAL CONTRIBUTED
ASSETS WAS EQUAL TO THE CONTRIBUTION PERCENTAGE OF THE AGGREGATE NET BOOK VALUE
OF THE CONTRIBUTED ENGINES.


 


SECTION 2.02.                             CONVEYANCE AND RECONVEYANCE OF ENGINES
AND RELATED ASSETS AFTER THE INITIAL TRANSFER DATE.


 


(A)                                  AFTER THE INITIAL TRANSFER DATE, (I) THE
SELLER MAY SELL, TRANSFER AND CONVEY TO THE ISSUER ADDITIONAL CONTRIBUTED ASSETS
FOR CONSIDERATION EQUAL TO THE AGGREGATE NET PURCHASE PRICE FOR SUCH ADDITIONAL
CONTRIBUTED ASSETS; PROVIDED, HOWEVER, THAT THE EXCESS OF (X) THE AGGREGATE NET
PURCHASE PRICE FOR SUCH CONTRIBUTED ASSETS OVER (Y) THE CASH PORTION OF THE
PURCHASE PRICE OF SUCH CONTRIBUTED ASSETS PAID BY THE ISSUER TO THE SELLER ON
SUCH TRANSFER DATE SHALL CONSTITUTE A

 

Schedule 2-2

--------------------------------------------------------------------------------


 

capital contribution to the Issuer and (ii) the Seller may transfer and convey
to the Issuer Excess Assets as capital contributions to the Issuer; provided,
however, that at such time as any Engine included in the Excess Assets shall
qualify as an Eligible Engine, the Issuer shall be obligated to pay the Seller
consideration equal to the Net Purchase Price of such Engine and the Net Book
Value of the Related Assets and such Engine and the Related Assets shall
thereafter constitute Contributed Assets.  The cash portion of the purchase
price of such Contributed Assets shall be equal to the Contribution Percentage
of the aggregate Net Book Value of the Contributed Engines.


 


(B)                                 UPON DISCOVERY BY THE SELLER OR THE ISSUER
(OR ANY OF ITS SUCCESSORS OR ASSIGNS) OF A BREACH OF ANY OF THE ENGINE
REPRESENTATIONS AND WARRANTIES RELATING TO ANY ENGINE, THE PARTY (INCLUDING ANY
SUCH SUCCESSOR OR ASSIGN) DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN
NOTICE TO THE OTHER PARTY, THE TRUSTEE OF THE OWNER TRUST WHICH OWNS THE
APPLICABLE ENGINE, THE INDENTURE TRUSTEE AND THE ADMINISTRATIVE AGENT.  IF SUCH
BREACH MATERIALLY AND ADVERSELY AFFECTS THE INTEREST OF THE ISSUER (OR ANY OF
ITS SUCCESSORS OR ASSIGNS), THE OWNER TRUST, THE NOTEHOLDERS OR THE INDENTURE
TRUSTEE, THEN, UNLESS SUCH BREACH SHALL HAVE BEEN CURED OR WAIVED BY THE CONTROL
PARTY WITH RESPECT TO THE RELATED SUPPLEMENT FOR A SERIES WITHIN NINETY DAYS
AFTER THE SELLER’S DISCOVERY OR RECEIPT OF WRITTEN NOTICE OF SUCH BREACH, THE
ISSUER SHALL RECONVEY TO THE SELLER, AND THE SELLER SHALL ACQUIRE THE APPLICABLE
ENGINE AND RELATED ASSETS FOR, IN THE CASE OF CONTRIBUTED ENGINES ONLY, EITHER
(A) CONSIDERATION IN CASH EQUAL TO THE AGGREGATE WARRANTY PURCHASE AMOUNT FOR
SUCH ENGINE AND RELATED ASSETS OR (B) ONE OR MORE ENGINES AND RELATED ASSETS
WHICH ENGINES IN EACH SUCH CASE (I) SATISFY EACH OF THE ENGINE REPRESENTATIONS
AND WARRANTIES AS OF SUCH DATE OF TRANSFER, (II) HAVE AN AGGREGATE APPRAISED
VALUE THAT EQUALS OR EXCEEDS SUCH AGGREGATE WARRANTY PURCHASE AMOUNT, (III) WILL
CONSTITUTE CONTRIBUTED ENGINES UPON SUCH TRANSFER AND (IV) ARE SATISFACTORY TO
THE ADMINISTRATIVE AGENT.  IN THE EVENT OF A REPURCHASE OF AN ENGINE AND RELATED
ASSETS THE SELLER SHALL DEPOSIT THE CASH PORTION OF THE WARRANTY PURCHASE AMOUNT
FOR SUCH ENGINE AND RELATED ASSETS TO BE REPURCHASED IN THE TRUST ACCOUNT PRIOR
TO 10:00 A.M. (NEW YORK CITY TIME) ON THE NINETIETH DAY AFTER THE SELLER’S
DISCOVERY OF OR RECEIPT OF WRITTEN NOTICE OF, ANY SUCH BREACH.  THE EXCESS OF
SUCH WARRANTY PURCHASE AMOUNT OVER THE CASH PORTION OF SUCH WARRANTY PURCHASE
AMOUNT PAID BY THE SELLER TO THE ISSUER SHALL CONSTITUTE A DIVIDEND FROM THE
ISSUER TO THE SELLER.  THE CASH PORTION OF ANY WARRANTY PURCHASE AMOUNT SHALL
EQUAL THE CASH PORTION OF THE PURCHASE PRICE PAID BY THE ISSUER TO THE SELLER IN
CONNECTION WITH THE ISSUER’S ACQUISITION OF SUCH ENGINE AND RELATED ASSETS FROM
THE SELLER.


 


(C)                                  IN CONNECTION WITH ANY TRANSFER OF
CONTRIBUTED ASSETS, EXCESS ASSETS OR RELEASED ASSETS PURSUANT TO THE TERMS OF
THIS AGREEMENT ON ANY TRANSFER DATE, THE SELLER AND THE ISSUER SHALL EXECUTE (ON
SUCH TRANSFER DATE, IN THE CASE OF CLAUSE (I) BELOW, AND ON OR BEFORE THE THIRD
BUSINESS DAY FOLLOWING SUCH TRANSFER DATE, IN THE CASE OF CLAUSE (III) BELOW)
EACH OF THE FOLLOWING:


 

(I)                                     A COMPLETED ENGINE TRANSFER CERTIFICATE
WITH RESPECT TO EACH CONTRIBUTED ENGINE AND EACH EXCESS ASSET BEING TRANSFERRED
TO THE ISSUER AND WITH RESPECT TO EACH RELEASED ENGINE AND RELATED ASSETS BEING
RETRANSFERRED TO THE SELLER;

 

(II)                                  [RESERVED]; AND

 

Schedule 2-3

--------------------------------------------------------------------------------


 

(III)                               A SUPPLEMENT TO THE LIST OF ENGINES SETTING
FORTH THE MANUFACTURER’S SERIAL NUMBERS OF (A) EACH ENGINE WHICH IS TRANSFERRED
TO THE ISSUER BY THE ENGINE TRANSFER CERTIFICATE AND (B) EACH ENGINE WHICH IS A
RELEASED ENGINE OR WHICH IS OWNED BY AN OWNER TRUST, AND IDENTIFICATION OF THE
SERIES TO WHICH SUCH RELEASED ENGINE, IS OR WAS PLEDGED.  UPON DELIVERY OF SUCH
SUPPLEMENT, THE LIST OF ENGINES SHALL BE DEEMED TO HAVE BEEN AMENDED TO
INCORPORATE THE INFORMATION CONTAINED IN SUCH SUPPLEMENT.

 


(D)                                 EACH ENGINE TRANSFER CERTIFICATE WITH
RESPECT TO EACH CONTRIBUTED ENGINE, EXCESS ASSET AND EACH RELEASED ENGINE, AS
THE CASE MAY BE, SHALL OPERATE AS AN ASSIGNMENT, WITHOUT RECOURSE,
REPRESENTATION, OR WARRANTY, EXCEPT (IN THE CASE OF TRANSFERS BY THE SELLER) FOR
THE WARRANTY OF GOOD TITLE AND OTHER REPRESENTATIONS AND WARRANTIES SPECIFICALLY
SET FORTH IN THIS AGREEMENT, OF ALL THE TRANSFEROR’S RIGHT, TITLE, AND INTEREST
IN AND TO SUCH CONTRIBUTED ASSETS, EXCESS ASSETS OR RELEASED ASSETS, AS THE CASE
MAY BE, SUCH ASSIGNMENT BEING AN OUTRIGHT ASSIGNMENT AND NOT FOR SECURITY; AND
THE TRANSFEREE WILL THEREUPON OWN SUCH CONTRIBUTED ASSETS, EXCESS ASSETS OR
RELEASED ASSETS, AS THE CASE MAY BE, FREE OF ANY CLAIMS OF OR FURTHER
OBLIGATIONS TO THE TRANSFEROR, IN ITS CAPACITY AS TRANSFEROR, WITH RESPECT
THERETO.  ALL TRANSFERS OF RELEASED ASSETS BY ISSUER TO SELLER HEREUNDER SHALL
BE WITHOUT RECOURSE TO, OR REPRESENTATION OR WARRANTY OF, ISSUER OF ANY KIND.


 


SECTION 2.03.                             REQUIRED FINANCING STATEMENTS; MARKING
OF RECORDS.


 


(A)                                  RESERVED.


 


(B)                                 IN CONNECTION WITH ALL TRANSFERS ON ANY
TRANSFER DATE, THE SELLER AGREES TO RECORD AND FILE, AT ITS OWN EXPENSE, ON OR
BEFORE SUCH TRANSFER DATE, THE FOLLOWING UCC FINANCING STATEMENTS (AND/OR
AMENDMENTS TO PREVIOUSLY FILED UCC FINANCING STATEMENTS) AND FAA RECORDATIONS:


 

(I)                                     UCC FINANCING STATEMENTS NAMING THE
SELLER, AS DEBTOR/SELLER, THE ISSUER, AS SECURED PARTY/PURCHASER, THE INDENTURE
TRUSTEE, AS ASSIGNEE OF THE SECURED PARTY, AND ANY “ACCOUNTS”, “CHATTEL PAPER”
OR “GENERAL INTANGIBLE” (AS DEFINED UNDER THE UCC) WHICH ARE INCLUDED IN THE
COLLATERAL TRANSFERRED SINCE THE MOST RECENT FILING AS COLLATERAL.  SUCH UCC
FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE FILING OFFICES AS
REQUIRED BY THE JURISDICTION IN WHICH THE SELLER IS “LOCATED” FOR PURPOSES OF
THE UCC;

 

(II)                                  UCC FINANCING STATEMENTS NAMING THE
ISSUER, AS DEBTOR, THE INDENTURE TRUSTEE, AS SECURED PARTY, AND THE COLLATERAL,
AS COLLATERAL.  SUCH UCC FINANCING STATEMENTS SHALL BE FILED IN THE APPROPRIATE
FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH THE ISSUER IS “LOCATED”
FOR PURPOSES OF THE UCC;

 

(III)                               UCC FINANCING STATEMENTS NAMING THE OWNER
TRUST OR THE OWNER TRUSTEE, AS THE CASE MAY BE UNDER APPLICABLE LAW, AS DEBTOR,
THE INDENTURE TRUSTEE, AS SECURED PARTY, AND THE CONTRIBUTED ENGINES, EXCESS
ASSETS AND RELATED ASSETS AS COLLATERAL.  SUCH UCC FINANCING STATEMENTS SHALL BE
FILED IN THE APPROPRIATE FILING OFFICES AS REQUIRED BY THE JURISDICTION IN WHICH
THE OWNER TRUST IS “LOCATED” FOR PURPOSES OF THE UCC.

 

(IV)                              EVIDENCE OF RECORDATION OF (A) THIS AGREEMENT,
THE INDENTURE, THE SERIES 2002-1 SUPPLEMENT AND EACH LEASE AGREEMENT WITH
RESPECT TO EACH CONTRIBUTED ENGINE

 

Schedule 2-4

--------------------------------------------------------------------------------


 

transferred on such date, together with any amendments and supplements hereto or
thereto, with the FAA, and (B) with respect to Contributed Engines leased to
Lessees domiciled outside the United States, appropriate documents with all
Government Authorities of the country in which the chief executive office of
such Lessee is located, where necessary to perfect the lien or security interest
of the Indenture Trustee in such Contributed Engines;

 

(V)                                 UCC-1 FINANCING STATEMENTS NAMING EACH LEASE
ORIGINATOR WHICH IS AN AFFILIATE OF THE SELLER, AS DEBTOR, THE SELLER, AS
SECURED PARTY, THE INDENTURE TRUSTEE, AS ASSIGNEE OF THE SECURED PARTY, AND THE
LEASE AGREEMENTS BEING TRANSFERRED TO THE ISSUER AFTER THE INITIAL TRANSFER
DATE, AS COLLATERAL, IN THE APPROPRIATE FILING OFFICES AS REQUIRED BY THE
JURISDICTION IN WHICH THE LEASE ORIGINATOR IS “LOCATED” FOR PURPOSES OF THE UCC;

 

(VI)                              ANY OTHER UCC-1 FINANCING STATEMENTS
REASONABLY REQUESTED BY THE DEAL AGENT TO PERFECT THE SECURITY INTEREST OF THE
INDENTURE TRUSTEE IN THE COLLATERAL; AND

 

(VII)                           UCC FINANCING STATEMENTS EVIDENCING THE
TERMINATION OF THE SECURITY INTEREST OF ANY OTHER PERSON WITH RESPECT TO ANY OF
THE CONTRIBUTED ASSETS OR EXCESS ASSETS BEING TRANSFERRED TO THE ISSUER.

 


(C)                                  ALL SUCH UCC FINANCING STATEMENTS AND
RECORDATIONS SHALL MEET THE REQUIREMENTS OF APPLICABLE LAW.  THE SELLER SHALL,
ON OR PRIOR TO THE APPLICABLE TRANSFER DATE, DELIVER TO THE ISSUER (WITH COPIES
TO THE INDENTURE TRUSTEE AND THE ADMINISTRATIVE AGENT), (I) WITH RESPECT TO SUCH
UCC FINANCING STATEMENTS, A FILE-STAMPED COPY OF SUCH UCC FINANCING STATEMENTS
OR, IN THE EVENT THAT A FILE-STAMPED COPY OF SUCH UCC FINANCING STATEMENTS
CANNOT BE OBTAINED IN ANY GIVEN JURISDICTION, A CERTIFICATE SIGNED BY THE
RELEVANT FILING AGENT INDICATING THAT HE/SHE FILED SUCH UCC FINANCING STATEMENTS
WITH THE RELEVANT GOVERNMENTAL AUTHORITY IN SUCH JURISDICTION, AND (II) WITH
RESPECT TO SUCH RECORDATIONS, EVIDENCE OF SUBMISSION OF THE APPLICABLE RECORDED
DOCUMENTS.  SUCH FILE-STAMPED COPIES OF SUCH UCC FINANCING STATEMENTS (OR
CERTIFICATES SIGNED BY THE RELEVANT FILING AGENT, IF APPLICABLE) AND EVIDENCES
OF SUBMISSION OF THE APPLICABLE RECORDED DOCUMENTS DELIVERED PURSUANT TO THE
IMMEDIATELY PRECEDING SENTENCE ON ANY GIVEN TRANSFER DATE SHALL CONSTITUTE THE
“EVIDENCE OF FILING” FOR SUCH TRANSFER DATE.  NOTHING CONTAINED IN THIS SECTION
2.03 SHALL LIMIT THE SELLER’S OBLIGATION TO FILE CONTINUATION OR TERMINATION
STATEMENTS IN ACCORDANCE WITH SECTION 4.01(K) OF THIS AGREEMENT AND ANY
APPLICABLE LAW.


 


(D)                                 IN CONNECTION WITH EACH TRANSFER AND
CONVEYANCE OF CONTRIBUTED ENGINES, RELATED ASSETS AND EXCESS ASSETS, THE SELLER
SHALL, ON OR PRIOR TO EACH TRANSFER DATE, AT ITS OWN EXPENSE (I) CAUSE ITS
COMPUTER RECORDS TO BE MARKED TO SHOW THAT THE CONTRIBUTED ENGINES, RELATED
ASSETS AND EXCESS ASSETS HAVE BEEN TRANSFERRED TO THE ISSUER AND, IN THE CASE OF
CONTRIBUTED ENGINES, RELATED ASSETS AND EXCESS ASSETS THAT HAVE BEEN TRANSFERRED
BY THE ISSUER TO OWNER TRUSTS, THAT THE APPLICABLE CONTRIBUTED ENGINES, RELATED
ASSETS AND EXCESS ASSETS HAVE BEEN TRANSFERRED TO THE APPLICABLE OWNER TRUSTS
AND THEN PLEDGED TO THE INDENTURE TRUSTEE AND (II) PREPARE AND HOLD, IN ITS
CAPACITY AS SERVICER, THE LIST OF ENGINES.


 


(E)                                  IN CONNECTION WITH EACH TRANSFER AND
CONVEYANCE OF ENGINES AND RELATED ASSETS, THE SELLER SHALL TAKE, AND SHALL CAUSE
THE ISSUER TO TAKE, ALL STEPS NECESSARY TO PERFECT THE ISSUER’S AND THE
INDENTURE TRUSTEE’S PERFECTED FIRST PRIORITY INTEREST IN THE COLLATERAL UNDER
THE LAWS OF ANY APPLICABLE FOREIGN JURISDICTION.

 

Schedule 2-5

--------------------------------------------------------------------------------


 


SECTION 2.04.                             SERVICING OF CONTRIBUTED ASSETS.  THE
ISSUER AND THE SELLER INTEND THAT, FOLLOWING EACH CONVEYANCE OF THE CONTRIBUTED
ASSETS AND EXCESS ASSETS PURSUANT TO THIS AGREEMENT, THE CONTRIBUTED ASSETS,
EXCESS ASSETS AND ANY ASSETS OWNED BY AN OWNER TRUST THE BENEFICIAL INTEREST IN
WHICH IS OWNED BY THE ISSUER WILL BE SERVICED BY THE SELLER (AND ITS SUCCESSORS
AND ASSIGNS), AS SERVICER, PURSUANT TO THE TERMS OF THE SERVICING AGREEMENT.


 


SECTION 2.05.                             SECURITY AGREEMENT.


 


(A)                                  THE SELLER AND THE ISSUER INTEND THAT THE
TRANSFER BY THE SELLER OF THE INITIAL CONTRIBUTED ASSETS PURSUANT TO
SECTION 2.01 HEREOF AND EACH SUBSEQUENT TRANSFER BY THE SELLER OF ADDITIONAL
CONTRIBUTED ASSETS AND EXCESS ASSETS PURSUANT TO SECTION 2.02 HEREOF SHALL EACH
CONSTITUTE A VALID SALE, TRANSFER AND CONVEYANCE BY THE SELLER OF THE
CONTRIBUTED ASSETS AND EXCESS ASSETS AND THAT THE CONTRIBUTED ASSETS AND EXCESS
ASSETS SHALL NOT BE PART OF THE SELLER’S ESTATE IN THE EVENT OF THE INSOLVENCY
OR BANKRUPTCY OF THE SELLER.


 


(B)                                 THE SELLER AND THE ISSUER INTEND THAT THEIR
OPERATIONS AND BUSINESS WOULD NOT BE SUBSTANTIVELY CONSOLIDATED IN THE EVENT OF
THE BANKRUPTCY OR INSOLVENCY OF THE SELLER AND THAT THE SEPARATE EXISTENCE OF
THE SELLER AND THE ISSUER WOULD NOT BE DISREGARDED IN THE EVENT OF THE
INSOLVENCY OR THE BANKRUPTCY OF THE SELLER.  IN THE EVENT THAT (I) ANY SUCH
CONTRIBUTED ASSETS OR EXCESS ASSETS ARE HELD TO BE PROPERTY OF THE SELLER’S
BANKRUPTCY ESTATE OR (II) THIS AGREEMENT IS HELD OR DEEMED TO CREATE A SECURITY
INTEREST IN THE CONTRIBUTED ASSETS AND EXCESS ASSETS, THEN (X) THIS AGREEMENT
SHALL CONSTITUTE A SECURITY AGREEMENT WITHIN THE MEANING OF ARTICLE 8 AND
ARTICLE 9 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK AND (Y) THE
CONVEYANCES PROVIDED FOR IN SECTION 2.01 AND SECTION 2.02 HEREOF SHALL
CONSTITUTE A GRANT BY THE SELLER TO THE ISSUER OF A VALID FIRST PRIORITY
PERFECTED SECURITY INTEREST IN ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN
AND TO THE CONTRIBUTED ASSETS AND EXCESS ASSETS, WHICH SECURITY INTEREST HAS
BEEN ASSIGNED TO THE INDENTURE TRUSTEE PURSUANT TO SECTION 4.03 HEREOF AND WHICH
SECURITY INTEREST WILL BE DEEMED TO HAVE BEEN GRANTED DIRECTLY TO THE INDENTURE
TRUSTEE FROM THE SELLER IN THE EVENT OF THE CONSOLIDATION OF THE SELLER AND THE
ISSUER IN ANY INSOLVENCY PROCEEDING.  IN FURTHERANCE OF THE FOREGOING, (I) THE
ISSUER SHALL HAVE ALL OF THE RIGHTS OF A SECURED PARTY WITH RESPECT TO THE
CONTRIBUTED ASSETS AND EXCESS ASSETS PURSUANT TO APPLICABLE LAW AND (II) THE
SELLER SHALL EXECUTE ALL DOCUMENTS, INCLUDING BUT NOT LIMITED TO UCC FINANCING
STATEMENTS, AS THE ISSUER MAY REASONABLY REQUIRE TO EFFECTIVELY PERFECT AND
EVIDENCE THE ISSUER’S FIRST PRIORITY SECURITY INTEREST IN THE CONTRIBUTED
ASSETS, EXCESS ASSETS AND EACH OWNER TRUST’S OWNERSHIP INTEREST IN THE ENGINES,
LEASE AGREEMENTS AND OTHER RELATED ASSETS OWNED OR PURPORTED TO BE OWNED BY SUCH
OWNER TRUST.  THE SELLER ALSO COVENANTS NOT TO PLEDGE, ASSIGN OR GRANT ANY
INTEREST TO ANY OTHER PARTY IN ANY CONTRIBUTED ASSETS AND EXCESS ASSETS OTHER
THAN THE LEASEHOLD INTEREST WHICH IS GRANTED TO A LESSEE PURSUANT TO THE
APPLICABLE LEASE AGREEMENT.


 


SECTION 2.06.                             ADDITIONAL CAPITAL CONTRIBUTIONS.  ANY
TRANSFER OF CASH OR EXCESS ASSETS BY THE SELLER TO THE ISSUER (OTHER THAN ANY
SUCH TRANSFERS BY THE SELLER AS INITIAL SERVICER IN ACCORDANCE WITH THE TERMS OF
THE SERVICING AGREEMENT) SHALL CONSTITUTE A CAPITAL CONTRIBUTION TO THE ISSUER. 
AS OF THE DATE OF ANY SUCH TRANSFER OF CASH, THE SELLER SHALL NOT BE INSOLVENT
UNDER THE INSOLVENCY LAW AND WILL NOT BE RENDERED INSOLVENT BY ANY SUCH
TRANSFER.


 


SECTION 2.07.                             CONTRIBUTED ENGINE REQUIREMENTS.  EACH
CONTRIBUTED ENGINE AND EACH ENGINE THAT IS AN EXCESS ASSET MUST SATISFY THE
ENGINE REPRESENTATIONS AND WARRANTIES.

 

Schedule 2-6

--------------------------------------------------------------------------------


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 


SECTION 3.01.                             REPRESENTATIONS AND WARRANTIES OF THE
SELLER.  THE SELLER HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES
FOR THE BENEFIT OF THE INDENTURE TRUSTEE, THE NOTEHOLDERS AND THE ISSUER, ON
WHICH THE ISSUER RELIES IN ACCEPTING THE CONVEYANCE OF THE CONTRIBUTED ASSETS
AND EXCESS ASSETS.  SUCH REPRESENTATIONS AND WARRANTIES ARE MADE AS OF EACH
TRANSFER DATE WITH RESPECT TO THE CONTRIBUTED ASSETS AND EXCESS ASSETS
TRANSFERRED TO THE ISSUER ON SUCH DATE UNLESS OTHERWISE INDICATED, BUT SHALL
SURVIVE EACH TRANSFER AND CONVEYANCE OF THE RESPECTIVE CONTRIBUTED ASSETS AND
EXCESS ASSETS TO THE ISSUER AND THE PLEDGE OF SUCH CONTRIBUTED ASSETS AND EXCESS
ASSETS TO THE INDENTURE TRUSTEE UNTIL THE NOTES HAVE BEEN PAID IN FULL.


 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE SELLER
IS A COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN COMPLIANCE UNDER THE LAWS
OF THE STATE OF ITS INCORPORATION, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED
AND SUCH BUSINESS IS CURRENTLY CONDUCTED, HAD AT ALL RELEVANT TIMES, AND NOW
HAS, POWER, AUTHORITY, AND LEGAL RIGHT TO ACQUIRE AND TO OWN THE CONTRIBUTED
ASSETS AND EXCESS ASSETS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER ANY
RELATED DOCUMENT TO WHICH IT IS A PARTY, AND HAS HAD THE SAME LEGAL NAME FOR THE
PAST NINE MONTHS AND DOES NOT DO BUSINESS UNDER ANY OTHER NAME;


 


(B)                                 DUE QUALIFICATION.  THE SELLER IS QUALIFIED
AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE FAILURE TO BE SO QUALIFIED
WOULD HAVE A MATERIAL ADVERSE EFFECT UPON ITS BUSINESS AND HAS OBTAINED ALL
NECESSARY LICENSES AND APPROVALS AS REQUIRED UNDER APPLICABLE LAW, IN EACH CASE,
WHERE THE FAILURE TO BE SO QUALIFIED, LICENSED OR APPROVED, COULD ADVERSELY
AFFECT THE ABILITY OF (I) THE SELLER TO PERFORM ITS OBLIGATIONS UNDER AND COMPLY
WITH THE TERMS OF THIS AGREEMENT AND ANY OTHER RELATED DOCUMENT TO WHICH IT IS A
PARTY OR (II) THE ISSUER TO ENFORCE ITS RIGHTS UNDER ANY LEASE AGREEMENT OR WITH
RESPECT TO ANY CONTRIBUTED ASSETS OR EXCESS ASSETS OR (III) ANY OWNER TRUST TO
ENFORCE ITS RIGHTS UNDER ANY LEASE AGREEMENT OR WITH RESPECT TO ANY ENGINE OR
RELATED ASSET OWNED OR PURPORTEDLY OWNED BY IT;


 


(C)                                  POWER AND AUTHORITY.  THE SELLER HAS THE
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ANY
OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND TO CARRY OUT THEIR TERMS; THE
SELLER HAS DULY AUTHORIZED THE TRANSFER AND CONVEYANCE TO THE ISSUER OF THE
CONTRIBUTED ASSETS AND EXCESS ASSETS BY ALL NECESSARY CORPORATE ACTION; THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT, ANY OTHER RELATED
DOCUMENT AND ANY LEASE AGREEMENT TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED
BY THE SELLER BY ALL NECESSARY CORPORATE ACTION AND THIS AGREEMENT, ANY OTHER
RELATED DOCUMENT AND ANY LEASE AGREEMENT TO WHICH IT IS A PARTY HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE SELLER AND EACH APPLICABLE OWNER TRUST;


 


(D)                                 VALID ASSIGNMENT; BINDING OBLIGATIONS.  THIS
AGREEMENT CONSTITUTES A VALID SALE, TRANSFER AND CONVEYANCE TO THE ISSUER OF ALL
RIGHT, TITLE AND INTEREST OF THE SELLER IN, TO AND UNDER THE CONTRIBUTED ASSETS
AND EXCESS ASSETS AND THE CONTRIBUTED ASSETS AND EXCESS ASSETS WILL BE HELD BY
THE ISSUER FREE AND CLEAR OF ANY LIEN OF ANY PERSON CLAIMING THROUGH OR UNDER
THE SELLER, EXCEPT FOR (I) PERMITTED ENCUMBRANCES, (II) THE LIEN CREATED BY THE
INDENTURE AND (III) LIENS WHICH MAY BE CREATED UNDER THIS AGREEMENT; AND THIS
AGREEMENT AND EACH OTHER RELATED

 

Schedule 2-7

--------------------------------------------------------------------------------


 

Document to which it is a party, when duly executed and delivered by the other
parties thereto, will constitute a legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms subject as to
enforceability to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or other laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);


 


(E)                                  NO VIOLATION.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY AND THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT
AND THE RELATED DOCUMENTS TO WHICH THE SELLER IS A PARTY WILL NOT CONFLICT WITH,
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE CHARTER
DOCUMENTS OR BY-LAWS OF THE SELLER, OR ANY MATERIAL TERM OF ANY INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, OR OTHER INSTRUMENT TO WHICH THE SELLER IS A
PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, OR OTHER INSTRUMENT, OTHER THAN THIS
AGREEMENT AND THE INDENTURE, OR VIOLATE ANY LAW OR ANY ORDER, RULE, OR
REGULATION APPLICABLE TO THE SELLER OF ANY COURT OR OF ANY FEDERAL OR STATE
REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE SELLER OR ANY OF ITS PROPERTIES;


 


(F)                                    NO PROCEEDINGS OR INJUNCTIONS.  THERE ARE
(I) NO PROCEEDINGS OR INVESTIGATIONS PENDING, OR, TO THE KNOWLEDGE OF THE
SELLER, THREATENED, BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY, OR
OTHER TRIBUNAL OR GOVERNMENTAL AUTHORITY (A) ASSERTING THE INVALIDITY OF THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, (B) SEEKING TO
PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY OR (C) SEEKING
ANY DETERMINATION OR RULING THAT MIGHT MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY THE SELLER OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A
PARTY AND (II) NO INJUNCTIONS, WRITS, RESTRAINING ORDERS OR OTHER ORDERS IN
EFFECT AGAINST THE SELLER THAT WOULD ADVERSELY AFFECT ITS ABILITY TO PERFORM
UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY;


 


(G)                                 INSOLVENCY.  THE SELLER IS SOLVENT AND WILL
NOT BECOME INSOLVENT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  AT ALL TIMES DURING THIS AGREEMENT, THE SELLER SHALL POSSESS SUFFICIENT
NET CAPITAL AND LIQUID ASSETS (OR ABILITY TO ACCESS THE SAME) TO SATISFY ITS
OBLIGATIONS AS THEY BECOME DUE IN THE NORMAL COURSE OF BUSINESS, AND WILL NOT BE
RENDERED INSOLVENT BY THE SALE OR OTHER TRANSFER OF ANY CONTRIBUTED ASSETS OR
EXCESS ASSETS;


 


(H)                                 PRINCIPAL PLACE OF BUSINESS AND STATE OF
INCORPORATION.  AS OF THE DATE HEREOF, THE SELLER’S PRINCIPAL PLACE OF BUSINESS
AND CHIEF EXECUTIVE OFFICE ARE EACH AT 2320 MARINSHIP WAY, SUITE 300, SAUSALITO,
CALIFORNIA 94965 AND THE SELLER HAS MAINTAINED SUCH ADDRESSES FOR THE
IMMEDIATELY PRECEDING FOUR MONTHS.  AS OF THE DATE HEREOF, THE SELLER’S STATE OF
INCORPORATION IS THE STATE OF DELAWARE.


 


(I)                                     ACCOUNTING AND TAX TREATMENT.  THE
SELLER (I) WILL TREAT THE TRANSFER OF THE CONTRIBUTED ASSETS TO THE ISSUER
PURSUANT TO THIS AGREEMENT AS A CAPITAL CONTRIBUTION (IN PART) AND SALE (IN
PART) OF SUCH CONTRIBUTED ASSETS (WHICH ALLOCATION BETWEEN CAPITAL CONTRIBUTION
AND SALE WILL BE DETERMINED IN ACCORDANCE WITH SECTION 2.01 AND SECTION 2.02
HEREOF) FOR FINANCIAL

 

Schedule 2-8

--------------------------------------------------------------------------------


 

reporting, accounting and all income tax purposes and (ii) will treat the
transfer of the Excess Assets to the Issuer pursuant to this Agreement as a
capital contribution for financial reporting, accounting and all income tax
purposes;


 


(J)                                     APPROVALS.  ALL APPROVALS,
AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON REQUIRED TO BE
OBTAINED BY THE SELLER OR, TO THE KNOWLEDGE OF THE SELLER, BY ANY OTHER PARTY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENT TO WHICH IT IS A PARTY HAVE BEEN OR WILL BE TAKEN OR OBTAINED
ON OR PRIOR TO THE DATE HEREOF;


 


(K)                                  FINANCIAL STATEMENTS.  THE CONSOLIDATED
BALANCE SHEET OF THE SELLER AT DECEMBER 31, 2001 AND THE CONSOLIDATED STATEMENTS
OF INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEARS ENDED ON SUCH
DATES, ARE ACCOMPANIED BY REPORTS THEREON CONTAINING OPINIONS WITHOUT
QUALIFICATION, EXCEPT AS THEREIN NOTED, BY THE INDEPENDENT ACCOUNTANTS, HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED, AND PRESENT FAIRLY THE FINANCIAL POSITION OF THE SELLER
AND ITS SUBSIDIARIES AS OF SUCH DATES AND THE RESULTS OF THEIR OPERATIONS FOR
SUCH PERIODS;


 

Since December 31, 2001, there has been no change in the business or condition
(financial or otherwise) of the Seller except changes in the ordinary course of
business, and those changes which were reported in the Seller’s public filings
with the Securities and Exchange Commission, none of which individually or in
the aggregate has been materially adverse.  Neither the Seller nor any of its
subsidiaries (other than the Issuer) has any material liabilities or obligations
other than those disclosed in the financial statements referred to in the
preceding paragraph or for which adequate reserves are reflected in such
financial statements.  The Issuer does not have any material liabilities or
obligations other than under the Related Documents;

 


(L)                                     GOVERNMENTAL CONSENT.  WITH THE
EXCEPTION OF A CURRENT REPORT ON FORM 8-K WHICH THE SELLER SHALL PROMPTLY FILE
WITH THE SEC REGARDING THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, NO CONSENT, APPROVAL OR
AUTHORIZATION OF, OR FILING, REGISTRATION OR QUALIFICATION WITH, ANY
GOVERNMENTAL AUTHORITY IS OR WILL BE NECESSARY OR REQUIRED ON THE PART OF THE
SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE
TRANSFER AND CONVEYANCE OF THE CONTRIBUTED ASSETS AND EXCESS ASSETS HEREUNDER;


 


(M)                               INVESTMENT COMPANY.  THE SELLER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;


 


(N)                                 VALID BUSINESS PURPOSE.  THE SELLER HAS
VALID BUSINESS REASONS FOR SELLING, TRANSFERRING AND CONVEYING THE CONTRIBUTED
ASSETS AND EXCESS ASSETS TO THE ISSUER;


 


(O)                                 TITLE TO CONTRIBUTED ASSETS AND EXCESS
ASSETS.  IMMEDIATELY PRIOR TO THE TRANSFER OF ANY CONTRIBUTED ASSET OR ANY
EXCESS ASSET TO THE ISSUER PURSUANT TO THE TERMS OF THIS AGREEMENT, THE SELLER
HAD GOOD AND MARKETABLE TITLE TO SUCH CONTRIBUTED ASSET OR EXCESS ASSET FREE AND
CLEAR OF ALL LIENS EXCEPT PERMITTED ENCUMBRANCES, AND AS OF THE APPLICABLE
TRANSFER DATE, THE SELLER SHALL CONVEY TO THE ISSUER GOOD AND MARKETABLE TITLE
TO EACH SUCH CONTRIBUTED

 

Schedule 2-9

--------------------------------------------------------------------------------


 

Asset and Excess Assets, free and clear of all Liens, except Permitted
Encumbrances and the Liens in favor of the Indenture Trustee;


 


(P)                                 DELIVERY OF REQUIRED FINANCING STATEMENTS. 
THE SELLER HAS FILED ON OR PRIOR TO EACH TRANSFER DATE ALL OF THE FILINGS
PURSUANT TO SECTIONS 2.03(A) OR (B), AS THE CASE MAY BE, AND (C) HEREOF WITH
RESPECT TO THE CONTRIBUTED ASSETS AND EXCESS ASSETS FOR SUCH TRANSFER DATE.


 


(Q)                                 CASUALTY LOSS.  NO CONTRIBUTED ENGINE OR
EXCESS ASSET SHALL HAVE SUFFERED A CASUALTY LOSS ON OR PRIOR TO THE RELATED
TRANSFER DATE;


 


(R)                                    NO VIOLATION OF LEASE AGREEMENTS.  THE
TRANSFER AND CONVEYANCE TO THE ISSUER OF THE CONTRIBUTED ASSETS WILL NOT VIOLATE
THE TERMS OR PROVISIONS OF ANY LEASE AGREEMENT OR ANY OTHER AGREEMENT TO WHICH
THE SELLER THEN IS A PARTY OR BY WHICH IT IS BOUND;


 


(S)                                  RIGHTS TO LEASE AGREEMENTS ARE ASSIGNABLE. 
THE RIGHTS OF THE SELLER WITH RESPECT TO EACH LEASE AGREEMENT TRANSFERRED
PURSUANT TO THIS AGREEMENT ARE ASSIGNABLE BY THE SELLER WITHOUT THE CONSENT OF
ANY PERSON OTHER THAN CONSENTS WHICH WILL HAVE BEEN OBTAINED PRIOR TO THE
RELATED TRANSFER DATE;


 


(T)                                    ALL NECESSARY ACTION TAKEN.  IMMEDIATELY
AFTER EACH OF THE TRANSFERS AND CONVEYANCES TO THE ISSUER AS CONTEMPLATED IN
THIS AGREEMENT, (I) ALL NECESSARY ACTION WILL HAVE BEEN TAKEN BY THE SELLER TO
VALIDLY TRANSFER AND CONVEY TO THE ISSUER FREE AND CLEAR OF ALL LIENS EXCEPT
PERMITTED ENCUMBRANCES AND, (A) ALL RIGHT, TITLE AND INTEREST OF THE SELLER IN
AND TO EACH LEASE AGREEMENT AND THE PAYMENTS DUE AND TO BECOME DUE THEREUNDER TO
THE EXTENT RELATED TO A CONTRIBUTED ENGINE AND ALL SCHEDULED LEASE PAYMENTS TO
BECOME DUE THEREUNDER WHICH RELATED TO A CONTRIBUTED ENGINE AND (B) ALL RIGHT,
TITLE AND INTEREST OF THE SELLER IN AND TO ANY CONTRIBUTED ENGINES, RELATED
ASSETS AND EXCESS ASSETS WHICH ARE TRANSFERRED HEREUNDER AND (II) ALL NECESSARY
ACTION WILL HAVE BEEN TAKEN BY THE RELEVANT PARTIES TO GRANT TO THE INDENTURE
TRUSTEE A PERFECTED, FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL (EXCEPT,
WITH RESPECT TO CONTRIBUTED ENGINES LEASED TO LESSEES DOMICILED OUTSIDE THE
UNITED STATES, ONLY TO THE EXTENT REASONABLY AVAILABLE);


 


(U)                                 ORIGINATION AND COLLECTION PRACTICES.  TO
THE BEST OF THE SELLER’S KNOWLEDGE, THE ORIGINATION, ACQUISITION AND COLLECTION
PRACTICES USED BY THE SELLER WITH RESPECT TO EACH LEASE AGREEMENT HAVE BEEN IN
ALL RESPECTS LEGAL, PROPER, PRUDENT AND IN ACCORDANCE WITH THE STANDARDS IT USES
FOR ITS OWN PORTFOLIO;


 


(V)                                 RESERVED;


 


(W)                               OWNER TRUST.  THE OWNER TRUST THAT WILL HOLD
SUCH ENGINE IS DULY ORGANIZED, VALIDLY EXISTING AND IN COMPLIANCE UNDER THE LAWS
OF THE STATE OF ITS FORMATION, AS INDICATED IN THE APPLICABLE ENGINE TRANSFER
CERTIFICATE, WITH ALL NECESSARY POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED OR CONTEMPLATED TO
BE OWNED AND SUCH BUSINESS IS CURRENTLY OR CONTEMPLATED TO BE CONDUCTED, HAD AT
ALL RELEVANT TIMES, AND NOW HAS, POWER, AUTHORITY, AND LEGAL RIGHT TO ACQUIRE
AND OWN THE ENGINE AND LEASE OWNED BY IT, AS DESCRIBED IN THE APPLICABLE ENGINE
TRANSFER CERTIFICATE AND TO PERFORM ITS OBLIGATIONS UNDER ANY RELATED DOCUMENT
TO WHICH IT IS A PARTY, AND HAS NOT AT ANY TIME HAD ANY OTHER LEGAL NAME EXCEPT
AS SET FORTH IN THE APPLICABLE ENGINE TRANSFER CERTIFICATE;

 

Schedule 2-10

--------------------------------------------------------------------------------


 


(X)                                   RESERVED;


 


(Y)                                 ORDINARY COURSE OF BUSINESS.  ALL LEASE
AGREEMENTS RELATED TO CONTRIBUTED ENGINES AND CONTRIBUTED BENEFICIAL INTERESTS
WERE ORIGINATED IN THE ORDINARY COURSE OF BUSINESS OF THE SELLER’S BUSINESS;


 


(Z)                                   NO ADVERSE SELECTION PROCEDURES:  ELIGIBLE
ENGINES.  NO ADVERSE SELECTION PROCEDURES HAVE BEEN USED BY THE SELLER IN
SELECTING ANY CONTRIBUTED ENGINE (AND RELATED LEASE AGREEMENT) OR EXCESS ASSET
AND EACH CONTRIBUTED ENGINE AND EACH LEASE AGREEMENT IS AN ELIGIBLE ENGINE AND
AN ELIGIBLE LEASE, RESPECTIVELY, AND EACH EXCESS ASSET IS AN ELIGIBLE ENGINE
EXCEPT WITH RESPECT TO CLAUSES (1) AND (2) OF THE DEFINITION THEREOF;


 


(AA)                            ORDINARY COURSE.  THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT ARE BEING CONSUMMATED BY THE SELLER IN GOOD FAITH AND IN
FURTHERANCE OF THE SELLER’S ORDINARY BUSINESS PURPOSES AND CONSTITUTE A
PRACTICAL AND REASONABLE COURSE OF ACTION BY THE SELLER DESIGNED TO IMPROVE THE
FINANCIAL POSITION OF THE SELLER, WITH NO CONTEMPLATION OF INSOLVENCY AND WITH
NO INTENT TO HINDER, DELAY OR DEFRAUD ANY OF ITS PRESENT OR FUTURE CREDITORS;


 


(BB)                          TO THE BEST OF THE SELLER’S KNOWLEDGE, EACH LEASE
AGREEMENT AND ALL ACCOMPANYING DOCUMENTS ARE COMPLETE AND AUTHENTIC AND ALL
SIGNATURES THEREON ARE GENUINE;


 


(CC)                            EACH LEASE AGREEMENT AROSE FROM A BONA FIDE
TRANSACTION, COMPLYING WITH ALL APPLICABLE LAWS AND REGULATIONS OF GOVERNMENTAL
AUTHORITIES, WITH PERSONS HAVING LEGAL CAPACITY TO CONTRACT AND WAS DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE SELLER;


 


(DD)                          ALL AMOUNTS REPRESENTED TO BE PAYABLE UNDER EACH
LEASE AGREEMENT ARE, IN FACT, PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF EACH
LEASE AGREEMENT;


 


(EE)                            NO EVENT OF DEFAULT (AS DEFINED IN THE LEASE
AGREEMENT) HAS OCCURRED UNDER ANY LEASE AGREEMENT;


 


(FF)                                EACH ENGINE CONFORMS TO THE DESCRIPTION
THEREOF AS SET FORTH ON THE LIST OF ENGINES AND ANY APPLICABLE ENGINE TRANSFER
CERTIFICATE;


 


(GG)                          THE ITEMS IN EACH COLLATERAL FILE THAT ARE
REQUIRED TO BE DELIVERED ON THE APPLICABLE TRANSFER DATE HAVE BEEN DELIVERED TO
THE CUSTODIAN AND EACH OF SUCH ITEMS DELIVERED ON THE APPLICABLE TRANSFER DATE
COMPLIES WITH THE TERMS HEREIN AND IN THE INDENTURE;


 


(HH)                          EACH LEASE AGREEMENT REQUIRES LESSEE TO PAY, AND
INDEMNIFY, DEFEND AND HOLD LESSOR AND LESSOR’S LENDER (WHICH TERM INCLUDES THE
NOTEHOLDERS AND THE INDENTURE TRUSTEE) HARMLESS ON A NET AFTER TAX BASIS FROM
AND AGAINST ANY AND ALL TAXES OF WHATEVER KIND OR NATURE, INCLUDING COSTS OR
EXPENSES INCURRED IN CONNECTION THEREWITH, WHICH MAY BE ASSESSED AGAINST,
CHARGEABLE TO OR COLLECTIBLE FROM ANY OF LESSEE, LESSOR’S LENDER OR LESSOR BY
ANY TAXING AUTHORITY, FOREIGN, FEDERAL, STATE OR LOCAL, AND WHICH ARE BASED
UPON, LEVIED OR ASSESSED WITH RESPECT TO THE LEASE OF ANY ENGINE OR THE
OPERATION, POSSESSION OR USE OF SUCH ENGINE WHILE UNDER ANY LEASE, EXCEPT TAXES
BASED ON THE NET INCOME OF LESSOR; AND

 

Schedule 2-11

--------------------------------------------------------------------------------


 


(II)                                  EACH LEASE AGREEMENT IS NON-CANCELABLE BY
THE LESSEE DURING THE TERM OF SUCH LEASE AGREEMENT UNLESS SUCH REQUIREMENT IS
WAIVED IN WRITING BY THE ADMINISTRATIVE AGENT.


 


SECTION 3.02.                             REPRESENTATIONS AND WARRANTIES OF THE
ISSUER.  THE ISSUER HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES,
FOR THE BENEFIT OF THE SELLER, THE INDENTURE TRUSTEE, THE NOTEHOLDERS AND ANY
SERIES ENHANCER, IF ANY, ON WHICH THE SELLER RELIES IN TRANSFERRING THE
CONTRIBUTED ASSETS AND EXCESS ASSETS TO THE ISSUER.  SUCH REPRESENTATIONS AND
WARRANTIES SPEAK AS OF EACH TRANSFER DATE WITH RESPECT TO THE CONTRIBUTED ASSETS
AND EXCESS ASSETS TRANSFERRED TO THE ISSUER ON SUCH DATE, UNLESS OTHERWISE
INDICATED, BUT SHALL SURVIVE EACH TRANSFER AND CONVEYANCE OF THE RESPECTIVE
CONTRIBUTED ASSETS AND EXCESS ASSETS TO THE ISSUER AND THE PLEDGE OF SUCH
CONTRIBUTED ASSETS AND EXCESS ASSETS TO THE INDENTURE TRUSTEE UNTIL THE NOTES
HAVE BEEN PAID IN FULL.


 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE ISSUER
IS A LIMITED LIABILITY COMPANY DULY ORGANIZED AND VALIDLY EXISTING IN COMPLIANCE
UNDER THE LAWS OF DELAWARE, WITH FULL POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT
TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(B)                                 DUE QUALIFICATION.  THE ISSUER IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN GOOD
STANDING, AND HAS OBTAINED ALL NECESSARY LICENSES AND APPROVALS IN ALL
JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE FAILURE TO
BE SO QUALIFIED, LICENSED OR APPROVED WOULD NOT, IN THE AGGREGATE, MATERIALLY
AND ADVERSELY AFFECT THE ABILITY OF (I) THE ISSUER TO PERFORM ITS OBLIGATIONS
UNDER AND COMPLY WITH THE TERMS OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENTS
TO WHICH IT IS A PARTY OR (II) THE INDENTURE TRUSTEE TO ENFORCE ITS RIGHTS UNDER
ANY LEASE AGREEMENT, THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT;


 


(C)                                  POWER AND AUTHORITY.  THE ISSUER HAS THE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS
TERMS; AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
DULY AUTHORIZED BY THE ISSUER BY ALL NECESSARY ACTION; THE ISSUER WILL HAVE THE
POWER AND AUTHORITY TO ACQUIRE AND WILL HAVE ACQUIRED WHATEVER RIGHT, TITLE AND
INTEREST IN THE CONTRIBUTED ASSETS AND EXCESS ASSETS AS WAS CONVEYED TO IT BY
THE SELLER; AND THE ISSUER WILL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE
NOTES, THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY;


 


(D)                                 BINDING OBLIGATIONS.  THIS AGREEMENT AND
EACH OTHER RELATED DOCUMENT TO WHICH THE ISSUER IS A PARTY, WHEN DULY EXECUTED
AND DELIVERED BY THE OTHER PARTIES HERETO OR THERETO, WILL CONSTITUTE A LEGAL,
VALID AND BINDING OBLIGATION OF THE ISSUER ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS SUBJECT AS TO ENFORCEABILITY TO APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN
A PROCEEDING IN EQUITY OR AT LAW);


 


(E)                                  NO VIOLATION.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY AND THE FULFILLMENT OF THE TERMS OF THIS AGREEMENT
WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS
OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) A DEFAULT

 

Schedule 2-12

--------------------------------------------------------------------------------


 

under, the charter documents or by-laws of the Issuer, or any term of any
indenture to which the Issuer is a party or by which its assets may be bound;


 


(F)                                    NO PROCEEDINGS OR INJUNCTIONS.  THERE ARE
(I) NO PROCEEDINGS OR INVESTIGATIONS TO WHICH THE ISSUER, OR ANY AFFILIATE OF
THE ISSUER, IS A PARTY PENDING, OR, TO THE KNOWLEDGE OF THE ISSUER, THREATENED,
BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR
GOVERNMENTAL AUTHORITY (A) ASSERTING THE INVALIDITY OF THE NOTES, THIS AGREEMENT
OR THE OTHER RELATED DOCUMENTS TO WHICH ISSUER IS A PARTY, (B) SEEKING TO
PREVENT THE ISSUANCE OF THE NOTES OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS TO WHICH THE
ISSUER IS A PARTY OR (C) SEEKING ANY DETERMINATION OR RULING THAT WOULD
MATERIALLY AND ADVERSELY AFFECT (1) THE PERFORMANCE BY THE ISSUER OF ITS
OBLIGATIONS UNDER, OR THE VALIDITY OR ENFORCEABILITY OF, THE NOTES, THIS
AGREEMENT OR THE OTHER RELATED DOCUMENTS TO WHICH THE ISSUER IS A PARTY OR
(2) THE ABILITY OF ANY OWNER TRUST, THE INDENTURE TRUSTEE OR ANY SERIES
ENHANCER, IF ANY, TO ENFORCE ITS RIGHTS UNDER ANY LEASE AGREEMENT, THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT AND (II) NO INJUNCTIONS, WRITS,
RESTRAINING ORDERS OR OTHER ORDERS IN EFFECT AGAINST THE ISSUER THAT WOULD
ADVERSELY AFFECT (1) ITS ABILITY TO PERFORM UNDER THE NOTES, THIS AGREEMENT OR
THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY OR (2) THE ABILITY OF ANY
OWNER TRUST, THE INDENTURE TRUSTEE OR ANY SERIES ENHANCER, IF ANY, TO ENFORCE
ITS RIGHTS UNDER ANY LEASE AGREEMENT, THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENT;


 


(G)                                 APPROVALS.  ALL APPROVALS, AUTHORIZATIONS,
CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON REQUIRED TO BE OBTAINED BY THE
ISSUER OR, TO THE KNOWLEDGE OF THE ISSUER, BY ANY OTHER PARTY IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO
WHICH IT IS A PARTY HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR TO THE
DATE HEREOF;


 


(H)                                 SOLVENCY.  THE ISSUER IS NOT INSOLVENT UNDER
THE INSOLVENCY LAW;


 


(I)                                     PRINCIPAL PLACE OF BUSINESS AND STATE OF
FORMATION; TRADE NAMES.  THE ISSUER HAS ONLY ONE PLACE OF BUSINESS AND ITS CHIEF
EXECUTIVE OFFICE IS LOCATED AT THE ADDRESS SET FORTH IN THE PREAMBLE HERETO. 
THE ISSUER’S STATE OF FORMATION IS THE STATE OF DELAWARE.  THE ISSUER HAS NOT
BEEN KNOWN BY ANY NAME OTHER THAN “WILLIS ENGINE FUNDING LLC”;


 


(J)                                     SUBSIDIARIES.  EXCEPT FOR WLFC FUNDING
(IRELAND) LIMITED, A CORPORATION ORGANIZED UNDER THE LAW OF THE REPUBLIC OF
IRELAND, THE ISSUER HAS NO SUBSIDIARIES; AND


 


(K)                                  ORDINARY COURSE.  THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE BEING CONSUMMATED BY THE ISSUER IN GOOD FAITH
AND IN FURTHERANCE OF THE ISSUER’S ORDINARY BUSINESS PURPOSES AND CONSTITUTE A
PRACTICAL AND REASONABLE COURSE OF ACTION BY THE ISSUER DESIGNED TO IMPROVE THE
FINANCIAL POSITION OF THE ISSUER, WITH NO CONTEMPLATION OF INSOLVENCY AND WITH
NO INTENT TO HINDER, DELAY OR DEFRAUD ANY OF ITS PRESENT OR FUTURE CREDITORS.


 


ARTICLE IV

COVENANTS OF THE SELLER AND THE ISSUER


 


SECTION 4.01.                             SELLER COVENANTS.  THE SELLER HEREBY
COVENANTS AND AGREES WITH THE ISSUER, THE NOTEHOLDERS AND THE INDENTURE TRUSTEE
AS FOLLOWS:

 

Schedule 2-13

--------------------------------------------------------------------------------


 


(A)                                  MERGER OR CONSOLIDATION OF, OR ASSUMPTION
OF THE OBLIGATIONS OF, THE SELLER.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, ANY CORPORATION (I) INTO WHICH THE SELLER MAY BE MERGED OR
CONSOLIDATED, (II) RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO
WHICH THE SELLER SHALL BE PARTY OR (III) SUCCEEDING TO THE BUSINESS OF THE
SELLER SUBSTANTIALLY AS A WHOLE, WILL BE THE SUCCESSOR TO THE SELLER UNDER THIS
AGREEMENT, WITHOUT THE EXECUTION OR FILING OF ANY DOCUMENT OR ANY FURTHER ACT ON
THE PART OF ANY OF THE PARTIES TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT
(X) IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO EVENT OF DEFAULT
SHALL RESULT THEREFROM AND NO REPRESENTATION OR WARRANTY MADE PURSUANT TO
SECTION 3.01 SHALL HAVE BEEN BREACHED, (Y) THE SELLER SHALL HAVE DELIVERED TO
THE ISSUER, THE ADMINISTRATIVE AGENT AND EACH RATING AGENCY, IF ANY, AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT SUCH
CONSOLIDATION, MERGER OR SUCCESSION AND SUCH AGREEMENT OF ASSUMPTION COMPLY WITH
THIS SECTION 4.01 AND THAT ALL CONDITIONS PRECEDENT, IF ANY, PROVIDED FOR IN
THIS AGREEMENT RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND (Z) THE
SELLER SHALL HAVE DELIVERED TO THE ISSUER, THE ADMINISTRATIVE AGENT AND EACH
RATING AGENCY AN OPINION OF COUNSEL EITHER (1) STATING THAT, IN THE OPINION OF
SUCH COUNSEL, ALL UCC FINANCING STATEMENTS AND AMENDMENTS THERETO HAVE BEEN
EXECUTED AND FILED THAT ARE NECESSARY FULLY TO PRESERVE AND PROTECT THE
INTERESTS OF THE ISSUER, THE INDENTURE TRUSTEE AND ANY SERIES ENHANCER, IF ANY,
IN THE CONTRIBUTED ASSETS AND EXCESS ASSETS, OR (2) STATING THAT, IN THE OPINION
OF SUCH COUNSEL, NO SUCH ACTION SHALL BE NECESSARY TO PRESERVE AND PROTECT SUCH
INTERESTS.


 


(B)                                 LIMITATION ON LIABILITY OF THE SELLER AND
OTHERS.  THE SELLER AND ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE SELLER
MAY RELY IN GOOD FAITH ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE PROPERLY
EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY SUCH LIMITATION DOES NOT AFFECT THE
OBLIGATION OF THE SELLER TO ACCEPT RECONVEYANCE OF CERTAIN CONTRIBUTED ENGINES
AND THE RELATED ASSETS OR EXCESS ASSETS AND PAY THE CONSIDERATION THEREFOR
PURSUANT TO SECTION 2.02 HEREOF.  THE SELLER SHALL NOT BE UNDER ANY OBLIGATION
TO APPEAR IN, PROSECUTE OR DEFEND ANY LEGAL ACTION THAT IS NOT INCIDENTAL TO ITS
OBLIGATIONS AS THE TRANSFEROR OF THE CONTRIBUTED ASSETS AND EXCESS ASSETS UNDER
THIS AGREEMENT, ANY ENGINE TRANSFER CERTIFICATE AND THAT IN ITS REASONABLE
OPINION MAY INVOLVE IT IN ANY EXPENSE OR LIABILITY.


 


(C)                                  PRESERVATION OF SECURITY INTEREST.  THE
SELLER SHALL EXECUTE AND FILE SUCH UCC FINANCING STATEMENTS IN SUCH MANNER AND
IN SUCH PLACES AS MAY BE REQUIRED BY LAW FULLY TO PRESERVE, MAINTAIN AND PROTECT
THE INTEREST OF THE ISSUER UNDER THIS AGREEMENT AND THE SECURITY INTEREST OF THE
NOTEHOLDERS AND THE INDENTURE TRUSTEE IN THE CONTRIBUTED ASSETS AND EXCESS
ASSETS.


 


(D)                                 PRESERVATION OF NAME, ETC.  THE SELLER WILL
NOT CHANGE ITS NAME, IDENTITY OR CORPORATE STRUCTURE IN ANY MANNER UNLESS
(I) THE SELLER SHALL HAVE GIVEN THE ISSUER, THE INDENTURE TRUSTEE, EACH SERIES
ENHANCER, IF ANY, THE ADMINISTRATIVE AGENT AND THE NOTEHOLDERS AT LEAST 30 DAYS’
PRIOR WRITTEN NOTICE THEREOF AND (II) THE SELLER SHALL HAVE FILED ANY NECESSARY
UCC FINANCING STATEMENTS NECESSARY TO CONTINUE THE EFFECTIVENESS OF ANY UCC
FINANCING STATEMENT REFERRED TO IN PARAGRAPH (C) ABOVE.


 


(E)                                  PRESERVATION OF OFFICE.  THE SELLER WILL
GIVE THE ISSUER, EACH SERIES ENHANCER, IF ANY, THE ADMINISTRATIVE AGENT, THE
INDENTURE TRUSTEE AND THE NOTEHOLDERS AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF
ANY RELOCATION OF ITS CHIEF EXECUTIVE OFFICE.

 

Schedule 2-14

--------------------------------------------------------------------------------


 


(F)                                    BOOKS AND RECORDS.  THE SELLER WILL, AT
ITS OWN COST AND EXPENSE, MARK ITS BOOKS AND RECORDS TO THE EFFECT THAT EACH
CONTRIBUTED ENGINE, RELATED ASSET AND EXCESS ASSET HAS BEEN TRANSFERRED TO THE
ISSUER AND SUBSEQUENTLY PLEDGED TO THE INDENTURE TRUSTEE PURSUANT TO THE
INDENTURE.


 


(G)                                 OBLIGATIONS WITH RESPECT TO ENGINES AND
BENEFICIAL INTERESTS.  THE SELLER WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE
ISSUER, THE OWNER TRUSTS, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE IN THE
CONTRIBUTED ENGINES, THE RELATED ASSETS AND THE EXCESS ASSETS, AS THE CASE MAY
BE, OTHER THAN AS PERMITTED BY THE SERVICING AGREEMENT.


 


(H)                                 COMPLIANCE WITH LAW.  THE SELLER WILL
COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL ACTS, RULES, REGULATIONS, ORDERS,
DECREES AND DIRECTIONS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE
CONTRIBUTED ASSETS, EXCESS ASSETS OR ANY PART THEREOF, PROVIDED, HOWEVER, THAT
THE SELLER MAY CONTEST ANY ACT, RULE, REGULATION, ORDER, DECREE OR DIRECTION IN
ANY REASONABLE MANNER WHICH SHALL NOT MATERIALLY AND ADVERSELY AFFECT THE RIGHTS
OF THE ISSUER, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE IN ANY OF THE
CONTRIBUTED ASSETS OR EXCESS ASSETS.


 


(I)                                     CONVEYANCE OF CONTRIBUTED ASSETS AND
EXCESS ASSETS; SECURITY INTERESTS.  EXCEPT FOR THE TRANSFERS AND CONVEYANCES
HEREUNDER AND THE SECURITY INTEREST CREATED PURSUANT TO THE INDENTURE, THE
SELLER WILL NOT PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR GRANT,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN OTHER THAN PERMITTED
ENCUMBRANCES ON, ANY CONTRIBUTED ASSET OR EXCESS ASSET (OR ANY INTEREST THEREIN)
OTHER THAN THE RIGHTS OF A LESSEE UNDER A LEASE AGREEMENT AND THE SELLER SHALL
DEFEND THE RIGHT, TITLE AND INTEREST OF THE ISSUER AND ITS SUCCESSORS AND
ASSIGNS IN, TO AND UNDER THE CONTRIBUTED ASSETS AND EXCESS ASSETS AGAINST ALL
CLAIMS OF THIRD PARTIES CLAIMING THROUGH OR UNDER THE SELLER.


 


(J)                                     NOTIFICATION OF BREACH.  THE SELLER WILL
ADVISE THE ISSUER, THE ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE PROMPTLY,
IN REASONABLE DETAIL, UPON DISCOVERY OF THE OCCURRENCE OF ANY BREACH BY THE
SELLER OF ANY OF ITS REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN.


 


(K)                                  FURTHER ASSURANCES.  THE SELLER WILL MAKE,
EXECUTE OR ENDORSE, ACKNOWLEDGE AND FILE OR DELIVER TO THE ISSUER, THE OWNER
TRUSTS AND EACH SERIES ENHANCER, IF ANY, FROM TIME TO TIME SUCH UCC FINANCING
STATEMENTS (INCLUDING ANY TERMINATION OR CONTINUATION STATEMENTS), SCHEDULES,
CONFIRMATORY ASSIGNMENTS, CONVEYANCES, TRANSFER ENDORSEMENTS, POWERS OF
ATTORNEY, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE
SUCH FURTHER STEPS RELATING TO THE CONTRIBUTED ASSETS, EXCESS ASSETS AND OTHER
RIGHTS COVERED BY THIS AGREEMENT, AS THE ISSUER, THE OWNER TRUSTS OR EACH SERIES
ENHANCER, IF ANY, MAY REQUEST AND REASONABLY REQUIRE.  THE SELLER SHALL TAKE ALL
STEPS NECESSARY TO PERFECT THE ISSUER’S AND THE INDENTURE TRUSTEE’S INTEREST IN
THE CONTRIBUTED ASSETS AND EXCESS ASSETS UNDER ANY INTERNATIONAL PERFECTION
STANDARDS THAT MAY BE ADOPTED AFTER THE DATE OF THIS AGREEMENT TO THE EXTENT
PRACTICABLE AND WITHOUT UNREASONABLE COST.


 


(L)                                     INDEMNIFICATION.  THE SELLER AGREES TO
INDEMNIFY, DEFEND AND HOLD THE ISSUER AND THE OWNER TRUSTS HARMLESS FROM AND
AGAINST ANY AND ALL LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR
EXPENSE (INCLUDING INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES AND AMOUNTS
PAID IN SETTLEMENT) TO WHICH THE ISSUER OR THE OWNER TRUSTS MAY BECOME SUBJECT
INSOFAR AS SUCH LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE
ARISES OUT OF OR IS BASED UPON A BREACH

 

Schedule 2-15

--------------------------------------------------------------------------------


 

by the Seller of its covenants contained in Section 4.01, or any information
certified in any schedule delivered by the Seller hereunder being untrue in any
material respect as of the date of such certification.  The obligations of the
Seller under this Section 4.01(l) shall be considered to have been relied upon
by the Issuer, the Owner Trusts, the Noteholders, the Administrative Agent and
the Indenture Trustee and shall survive the execution, delivery, and performance
of this Agreement regardless of any investigation made by the Issuer or on its
behalf.


 


(M)                               NOTICE OF LIENS.  THE SELLER SHALL NOTIFY THE
ISSUER PROMPTLY AFTER BECOMING AWARE OF ANY LIEN OTHER THAN PERMITTED
ENCUMBRANCES ON THE CONTRIBUTED ASSETS OR EXCESS ASSETS OR ON ANY ASSETS OWNED
BY ANY OWNER TRUST.


 


(N)                                 TRANSFER TAXES.  THE SELLER SHALL,
IMMEDIATELY UPON (I) RECEIPT OF NOTICE FROM ANY APPLICABLE GOVERNMENTAL
AUTHORITY THAT A TAX OR RELATED FINE IS DUE OR (II) THE IMPOSITION OF ANY
RELATED LIEN ON ANY PROPERTY OF THE ISSUER, PAY ALL TAXES, RELATED FINES AND
RELATED EXPENSES (INCLUDING ATTORNEY’S FEES) INCURRED OR REQUIRED TO BE PAID BY
THE SELLER OR THE ISSUER IN CONNECTION WITH OR RELATED TO THE CONVEYANCE OF THE
CONTRIBUTED ASSETS FROM THE SELLER TO THE ISSUER AND FROM THE ISSUER TO THE
OWNER TRUSTS, AND ACKNOWLEDGES THAT THE ISSUER SHALL HAVE NO RESPONSIBILITY WITH
RESPECT THERETO.


 


(O)                                 NO BANKRUPTCY PETITION AGAINST THE ISSUER OR
THE OWNER TRUSTS.  THE SELLER WILL NOT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL AMOUNTS OWING PURSUANT TO THE
INDENTURE, THIS AGREEMENT AND THE RELATED DOCUMENTS, INSTITUTE AGAINST THE
ISSUER OR ANY OWNER TRUST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE
ISSUER OR ANY OWNER TRUST, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS UNDER THE LAWS OF
ANY APPLICABLE JURISDICTION.  THIS SUBSECTION 4.01(O) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.


 


(P)                                 ERISA.  THE SELLER AGREES TO INDEMNIFY,
DEFEND AND HOLD THE ISSUER AND EACH OWNER TRUST HARMLESS FROM AND AGAINST ANY
AND ALL LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE
(INCLUDING INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES AND AMOUNTS PAID IN
SETTLEMENT) TO WHICH THE ISSUER OR ANY OWNER TRUST MAY BECOME SUBJECT INSOFAR AS
SUCH LOSS, LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY OR EXPENSE ARISES OUT
OF ANY PLAN.


 


(Q)                                 SUBSTANTIVE CONSOLIDATION.  THE SELLER WILL
BE OPERATED IN SUCH A MANNER SO THAT IT WOULD NOT BE SUBSTANTIVELY CONSOLIDATED
WITH THE ISSUER OR ANY OWNER TRUST, SO THAT THE SEPARATE EXISTENCE OF THE
SELLER, ON THE ONE HAND, AND THE ISSUER AND EACH OWNER TRUST, ON THE OTHER HAND,
WOULD NOT BE DISREGARDED IN THE EVENT OF A BANKRUPTCY OR INSOLVENCY OF THE
SELLER OR THE ISSUER OR ANY OWNER TRUST, AND IN SUCH REGARD, AMONG OTHER THINGS:


 

(I)                                     THE SELLER, ON THE ONE HAND, WILL NOT BE
INVOLVED IN THE DAY-TO-DAY MANAGEMENT OF THE ISSUER OR ANY OWNER TRUST, ON THE
OTHER HAND;

 

(II)                                  THE SELLER, ON THE ONE HAND, WILL MAINTAIN
SEPARATE CORPORATE RECORDS AND BOOKS OF ACCOUNT FROM THE ISSUER AND EACH OWNER
TRUST, ON THE OTHER HAND, AND OTHERWISE WILL OBSERVE CORPORATE FORMALITIES AND
HAVE A SEPARATE AREA FROM THE ISSUER FOR ITS BUSINESS;

 

(III)                               THE FINANCIAL STATEMENTS AND BOOKS AND
RECORDS OF THE SELLER WILL BE PREPARED AFTER THE DATE OF CREATION OF THE ISSUER
TO REFLECT AND WILL REFLECT THE SEPARATE EXISTENCE OF THE ISSUER AND EACH OWNER
TRUST, PROVIDED, THAT THE ISSUER’S AND THE OWNER TRUST’S ASSETS AND

 

Schedule 2-16

--------------------------------------------------------------------------------


 

liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Issuer; provided, however, that any such consolidated financial
statement will make clear that the Issuer’s and the Owner Trust’s assets are not
available to satisfy the obligations of such Affiliate;

 

(IV)                              THE SELLER, ON THE ONE HAND, WILL MAINTAIN ITS
ASSETS SEPARATELY FROM THE ASSETS OF THE ISSUER AND EACH OWNER TRUST, ON THE
OTHER HAND (INCLUDING THROUGH THE MAINTENANCE OF A SEPARATE BANK ACCOUNT), AND
THE SELLER’S ASSETS, AND RECORDS RELATING THERETO, HAVE NOT BEEN, ARE NOT AND
WILL NOT BE, COMMINGLED WITH THOSE OF THE ISSUER OR ANY OWNER TRUST;

 

(V)                                 ALL OF THE SELLER’S BUSINESS CORRESPONDENCE
AND OTHER COMMUNICATIONS WILL BE CONDUCTED IN THE SELLER’S OWN NAME AND ON ITS
OWN RESPECTIVE STATIONERY;

 

(VI)                              THE SELLER DOES NOT ACT AS AN AGENT FOR THE
ISSUER OR ANY OWNER TRUST, OTHER THAN IN ITS CAPACITY AS THE SERVICER, AND IN
CONNECTION THEREWITH, WILL PRESENT ITSELF TO THE PUBLIC AS AN AGENT FOR THE
ISSUER AND EACH OWNER TRUST AND AS A CORPORATION SEPARATE FROM THE ISSUER AND
EACH OWNER TRUST;

 

(VII)                           THE SELLER DOES NOT CONDUCT ANY OF THE BUSINESS
OF THE ISSUER OR ANY OWNER TRUST IN THE SELLER’S NAME;

 

(VIII)                        THE SELLER DOES NOT PAY ANY LIABILITIES OF THE
ISSUER OR ANY OWNER TRUST OUT OF THE SELLER’S FUNDS OR ASSETS;

 

(IX)                                THE SELLER MAINTAINS AN ARM’S-LENGTH
RELATIONSHIP WITH THE ISSUER AND EACH OWNER TRUST EXCEPT WITH RESPECT TO THE
MAKING OF THE GUARANTY;

 

(X)                                   THE SELLER WILL NOT ASSUME OR GUARANTEE OR
BECOME OBLIGATED FOR THE DEBTS OF THE ISSUER OR ANY OWNER TRUST OR HOLD OUT ITS
CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF THE ISSUER OR ANY OWNER
TRUST EXCEPT WITH RESPECT TO (A) OBLIGATIONS OF THE SELLER UNDER THE GUARANTY
AND (B) OBLIGATIONS OF THE SELLER TO LESSEES ARISING BY OPERATION OF LAW UNDER
ELIGIBLE LEASES WITH RESPECT TO WHICH THE CONSENT OF SUCH LESSEES HAS NOT BEEN
OBTAINED PRIOR TO THE TRANSFER OF SUCH ELIGIBLE LEASES TO ISSUER BY SELLER
PURSUANT TO THIS AGREEMENT;

 

(XI)                                THE SELLER WILL NOT ACQUIRE OBLIGATIONS OF
THE ISSUER OR ANY OWNER TRUST;

 

(XII)                             THE SELLER WILL ALLOCATE FAIRLY AND REASONABLY
OVERHEAD OR OTHER EXPENSES THAT ARE PROPERLY SHARED WITH THE ISSUER, INCLUDING
WITHOUT LIMITATION, SHARED OFFICE SPACE;

 

(XIII)                          THE SELLER WILL IDENTIFY AND HOLD ITSELF OUT AS
A SEPARATE AND DISTINCT ENTITY FROM THE ISSUER AND EACH OWNER TRUST;

 

(XIV)                         THE SELLER WILL CORRECT ANY KNOWN MISUNDERSTANDING
REGARDING ITS SEPARATE IDENTITY FROM THE ISSUER AND EACH OWNER TRUST;

 

(XV)                            THE SELLER WILL NOT IDENTIFY THE ISSUER OR ANY
OWNER TRUST AS A DIVISION OR PART OF ITSELF,

 

(XVI)                         THE SELLER WILL NOT ENTER INTO, OR BE A PARTY TO,
ANY TRANSACTION WITH THE ISSUER OR ANY OWNER TRUST EXCEPT IN THE ORDINARY COURSE
OF ITS BUSINESS AND ON TERMS WHICH ARE

 

Schedule 2-17

--------------------------------------------------------------------------------


 

intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party, other than
with respect to the making of the Guaranty; and

 

(XVII)                      THE SELLER DOES NOT PAY THE SALARIES OF THE ISSUER’S
OR ANY OWNER TRUST’S EMPLOYEES, IF ANY.

 


SECTION 4.02.                             ISSUER COVENANTS.


 


(A)                                  NON-CONSOLIDATION.  THE ISSUER WILL BE
OPERATED IN SUCH A MANNER SO THAT NEITHER IT NOR ANY OWNER TRUST WOULD BE
SUBSTANTIVELY CONSOLIDATED WITH THE SELLER, SO THAT THE SEPARATE EXISTENCE OF
THE ISSUER AND EACH OWNER TRUST, ON THE ONE HAND, AND THE SELLER, ON THE OTHER
HAND, WOULD NOT BE DISREGARDED IN THE EVENT OF A BANKRUPTCY OR INSOLVENCY OF THE
ISSUER, ANY OWNER TRUST, OR THE SELLER, AND IN SUCH REGARD, AMONG OTHER THINGS:


 

(I)                                     THE ISSUER WILL NOT BE INVOLVED IN THE
DAY-TO-DAY MANAGEMENT OF THE SELLER;

 

(II)                                  THE ISSUER (A) WILL, ON ITS BEHALF AND ON
BEHALF OF EACH OWNER TRUST, MAINTAIN SEPARATE RECORDS AND BOOKS OF ACCOUNT FROM
THE SELLER AND OTHERWISE WILL OBSERVE ALL FORMALITIES AND HAVE A SEPARATE AREA
FROM THE SELLER FOR ITS BUSINESS AND (B) WILL CAUSE TO BE MAINTAINED, ON BEHALF
OF EACH OWNER TRUST, SEPARATE TRUST RECORDS AND FINANCIAL RECORDS WHICH MAY BE
PRODUCED UPON DEMAND IDENTIFYING THE ASSETS, LIABILITIES, REVENUES AND EXPENSES
OF SUCH OWNER TRUST SEPARATELY FROM THOSE OF THE ISSUER AND;

 

(III)                               THE FINANCIAL STATEMENTS AND BOOKS AND
RECORDS OF THE ISSUER AND THE FINANCIAL RECORDS OF EACH OWNER TRUST, ON THE ONE
HAND, WILL REFLECT ITS SEPARATE EXISTENCE FROM THE SELLER, ON THE OTHER HAND,
PROVIDED, THAT THE ISSUER’S AND THE OWNER TRUST’S ASSETS AND LIABILITIES MAY BE
INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT ISSUED BY AN AFFILIATE OF THE
ISSUER; PROVIDED, HOWEVER, THAT ANY SUCH CONSOLIDATED FINANCIAL STATEMENT WILL
MAKE CLEAR THAT THE ISSUER’S AND THE OWNER TRUST’S ASSETS ARE NOT AVAILABLE TO
SATISFY THE OBLIGATIONS OF SUCH AFFILIATE;

 

(IV)                              THE ISSUER WILL AND WILL CAUSE EACH OWNER
TRUST TO MAINTAIN ITS ASSETS SEPARATELY FROM THE ASSETS OF THE SELLER AND
RECORDS RELATING THERETO, HAVE NOT BEEN, ARE NOT AND WILL NOT BE COMMINGLED WITH
THOSE OF THE SELLER’S ASSETS;

 

(V)                                 ALL OF THE ISSUER’S AND EACH OWNER TRUST’S
BUSINESS CORRESPONDENCE AND OTHER COMMUNICATIONS WILL BE CONDUCTED IN ITS OWN
NAME AND ON ITS OWN STATIONERY;

 

(VI)                              THE ISSUER WILL NOT AND WILL NOT PERMIT ANY
OWNER TRUST TO ACT AS AN AGENT OF THE SELLER IN ANY CAPACITY AND WILL PRESENT
ITSELF TO THE PUBLIC AS A CORPORATION OR TRUST SEPARATE FROM THE SELLER;

 

(VII)                           THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST
TO CONDUCT ITS BUSINESS SOLELY IN ITS OWN NAME;

 

(VIII)                        THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO
PAY ITS OWN LIABILITIES OUT OF ITS OWN FUNDS AND ASSETS;

 

Schedule 2-18

--------------------------------------------------------------------------------


 

(IX)                                THE ISSUER WILL AND WILL CAUSE EACH OWNER
TRUST TO MAINTAIN AN ARM’S-LENGTH RELATIONSHIP WITH ITS AFFILIATES;

 

(X)                                   THE ISSUER WILL NOT AND WILL NOT PERMIT
ANY OWNER TRUST TO ASSUME OR GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY
OTHER ENTITY OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATION
OF ANY OTHER ENTITY, (IN EACH CASE OTHER THAN GUARANTEES OR OTHER OBLIGATIONS OF
ANY OWNER TRUST IN RESPECT OF OBLIGATIONS OF THE ISSUER) AND WILL NOT PERMIT ANY
OTHER PERSON TO ASSUME OR GUARANTEE OR BECOME OBLIGATED FOR ITS DEBTS OR HOLD
OUT ITS CREDIT AS BEING AVAILABLE TO SATISFY ITS OBLIGATIONS, EXCEPT WITH
RESPECT TO (A) OBLIGATIONS OF THE SELLER UNDER THE GUARANTY AND (B) OBLIGATIONS
OF THE SELLER TO LESSEES ARISING BY OPERATION OF LAW UNDER ELIGIBLE LEASES WITH
RESPECT TO WHICH THE CONSENT OF SUCH LESSEES HAS NOT BEEN OBTAINED PRIOR TO THE
TRANSFER OF SUCH ELIGIBLE LEASES TO ISSUER BY SELLER PURSUANT TO THIS AGREEMENT;

 

(XI)                                THE ISSUER WILL NOT ACQUIRE OBLIGATIONS OR
SECURITIES OF ITS STOCKHOLDERS;

 

(XII)                             THE ISSUER WILL ALLOCATE FAIRLY AND REASONABLY
OVERHEAD OR OTHER EXPENSES THAT ARE PROPERLY SHARED WITH ANY OTHER PERSON OR
ENTITY, INCLUDING WITHOUT LIMITATION, SHARED OFFICE SPACE, AND USE SEPARATE
STATIONERY, INVOICES AND CHECKS;

 

(XIII)                          THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST
TO IDENTIFY AND HOLD ITSELF OUT AS A SEPARATE AND DISTINCT ENTITY UNDER ITS OWN
NAME AND NOT AS A DIVISION OR PART OF ANY OTHER PERSON OR ENTITY;

 

(XIV)                         THE ISSUER WILL AND WILL CAUSE EACH OWNER TRUST TO
CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE IDENTITY;

 

(XV)                            THE ISSUER WILL NOT AND WILL NOT PERMIT ANY
OWNER TRUST TO MAKE LOANS TO ANY PERSON OR ENTITY;

 

(XVI)                         THE ISSUER WILL NOT IDENTIFY ITS STOCKHOLDERS, OR
ANY AFFILIATES OF ANY OF THEM, AS A DIVISION OR PART OF ITSELF;

 

(XVII)                      THE ISSUER WILL NOT AND WILL NOT PERMIT ANY OWNER
TRUST TO ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION WITH ITS STOCKHOLDERS OR
THEIR AFFILIATES EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS AND ON TERMS
WHICH ARE INTRINSICALLY FAIR AND ARE NO LESS FAVORABLE TO IT THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY;
AND

 

(XVIII)                   THE ISSUER WILL PAY THE SALARIES OF ITS OWN EMPLOYEES,
IF ANY, FROM ITS OWN FUNDS.

 


SECTION 4.03.                             TRANSFER OF CONTRIBUTED ASSETS.  THE
SELLER UNDERSTANDS THAT THE ISSUER INTENDS TO ASSIGN THE CONTRIBUTED ASSETS,
EXCESS ASSETS AND ITS RIGHTS UNDER THIS AGREEMENT TO THE INDENTURE TRUSTEE UNDER
THE INDENTURE, AND HEREBY CONSENTS TO THE ASSIGNMENT OF ALL OR ANY PORTION OF
THIS AGREEMENT BY THE ISSUER TO SUCH INDENTURE TRUSTEE.  THE SELLER AGREES THAT
UPON SUCH ASSIGNMENT THE INDENTURE TRUSTEE MAY EXERCISE THE RIGHTS OF THE ISSUER
HEREUNDER AND SHALL BE ENTITLED TO ALL OF THE BENEFITS OF THE ISSUER HEREUNDER.

 

Schedule 2-19

--------------------------------------------------------------------------------


 


ARTICLE V

CONDITIONS PRECEDENT


 


SECTION 5.01.                             CONDITIONS TO THE ISSUER’S
OBLIGATIONS.  THE OBLIGATIONS OF THE ISSUER TO ACQUIRE CONTRIBUTED ASSETS OR
EXCESS ASSETS ON ANY TRANSFER DATE SHALL BE SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS (IN ADDITION TO THE PROCEDURES REQUIRED BY
SECTION 2.02(D)):


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
SELLER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON THE TRANSFER
DATE (INCLUDING WITHOUT LIMITATION THE ENGINE REPRESENTATIONS AND WARRANTIES)
WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE
ON SUCH DATE;


 


(B)                                 ALL INFORMATION CONCERNING THE CONTRIBUTED
ASSETS AND EXCESS ASSETS PROVIDED TO THE ISSUER SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS;


 


(C)                                  THE SELLER SHALL HAVE PERFORMED ALL OTHER
OBLIGATIONS REQUIRED TO BE PERFORMED BY THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER RELATED DOCUMENTS;


 


(D)                                 ALL CORPORATE AND LEGAL PROCEEDINGS AND ALL
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUER, AND THE ISSUER SHALL
HAVE RECEIVED FROM THE SELLER COPIES OF ALL DOCUMENTS (INCLUDING WITHOUT
LIMITATION RECORDS OF CORPORATE PROCEEDINGS) RELEVANT TO THE TRANSACTIONS HEREIN
CONTEMPLATED AS THE ISSUER MAY REASONABLY HAVE REQUESTED; AND


 


(E)                                  NO EVENT OF DEFAULT OR EARLY AMORTIZATION
EVENT SHALL HAVE OCCURRED AND THEN BE CONTINUING OR RESULT FROM THE ACQUISITIONS
OF SUCH CONTRIBUTED ASSETS OR EXCESS ASSETS.


 


SECTION 5.02.                             CONDITIONS TO THE SELLER’S
OBLIGATIONS.  THE OBLIGATIONS OF THE SELLER TO CONVEY AND CONTRIBUTE CONTRIBUTED
ASSETS OR EXCESS ASSETS ON EACH TRANSFER DATE SHALL BE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS (IN ADDITION TO THE PROCEDURES REQUIRED
BY SECTION 2.02(D)):


 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
ISSUER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT WITH THE SAME
EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE;
AND


 


(B)                                 ALL LIMITED LIABILITY COMPANY AND LEGAL
PROCEEDINGS AND ALL INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE SELLER, AND
THE SELLER SHALL HAVE RECEIVED FROM THE ISSUER COPIES OF ALL DOCUMENTS
(INCLUDING WITHOUT LIMITATION RECORDS OF LIMITED LIABILITY COMPANY PROCEEDINGS)
RELEVANT TO THE TRANSACTIONS HEREIN CONTEMPLATED AS THE SELLER MAY REASONABLY
HAVE REQUESTED.

 

Schedule 2-20

--------------------------------------------------------------------------------


 


ARTICLE VI

TERMINATION


 


SECTION 6.01.                             TERMINATION.  THE RESPECTIVE
OBLIGATIONS AND RESPONSIBILITIES OF THE SELLER AND THE ISSUER CREATED BY THIS
AGREEMENT SHALL NOT TERMINATE PRIOR TO PAYMENT IN FULL OF ALL OUTSTANDING
OBLIGATIONS.


 


SECTION 6.02.                             EFFECT OF TERMINATION.  NO TERMINATION
OR REJECTION OR FAILURE TO ASSUME THE EXECUTORY OBLIGATIONS OF THIS AGREEMENT IN
THE BANKRUPTCY OF THE SELLER OR THE ISSUER SHALL BE DEEMED TO IMPAIR OR AFFECT
THE OBLIGATION PERTAINING TO ANY EXECUTED CONVEYANCE OR EXECUTED OBLIGATIONS,
INCLUDING WITHOUT LIMITATION BREACHES OF REPRESENTATIONS AND WARRANTIES BY THE
SELLER OR THE ISSUER OCCURRING PRIOR TO THE DATE OF SUCH TERMINATION.  WITHOUT
LIMITING THE FOREGOING, PRIOR TO TERMINATION, NEITHER THE FAILURE OF THE PARTIES
TO EXECUTE AND TO DELIVER AN ENGINE TRANSFER CERTIFICATE PURSUANT TO
SECTION 2.02, NOR THE FAILURE OF THE SELLER TO PAY IN CASH OR KIND THE
COMPENSATION THEREFOR SHALL RENDER SUCH TRANSFER OR OBLIGATION EXECUTORY, NOR
SHALL THE CONTINUED DUTIES OF THE PARTIES PURSUANT TO ARTICLE 4 OR SECTION 7.06
OF THIS AGREEMENT RENDER AN EXECUTED CONVEYANCE EXECUTORY.


 


ARTICLE VII

MISCELLANEOUS PROVISIONS


 


SECTION 7.01.                             AMENDMENT.  THIS AGREEMENT MAY BE
AMENDED FROM TIME TO TIME BY THE SELLER AND THE ISSUER ONLY WITH THE PRIOR
WRITTEN CONSENT OF THE INDENTURE TRUSTEE AS DIRECTED BY EACH CONTROL PARTY OF
EACH SERIES AND UPON PRIOR NOTICE TO EACH RATING AGENCY, IF ANY.  THE ISSUER
SHALL FORWARD COPIES OF ANY AMENDMENT TO THIS AGREEMENT TO THE ADMINISTRATIVE
AGENT AND THE RATING AGENCIES, IF ANY.


 


SECTION 7.02.                             GOVERNING LAW.  THIS AGREEMENT AND ANY
AMENDMENT HEREOF PURSUANT TO SECTION 7.01 SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE SUBSTANTIVE LAWS OF NEW YORK (WITHOUT REGARD TO CHOICE OF
LAW PRINCIPLES) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


 


SECTION 7.03.                             NOTICES.  ALL DEMANDS, NOTICES AND
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING PERSONALLY DELIVERED, OR
SENT BY FACSIMILE (WITH SUBSEQUENT TELEPHONE CONFIRMATION OF RECEIPT THEREOF) OR
SENT BY OVERNIGHT COURIER SERVICE, AT THE FOLLOWING ADDRESS:  (A) SELLER, AT ITS
ADDRESS AT WILLIS LEASE FINANCE CORPORATION, 2320 MARINSHIP WAY, SUITE 300,
SAUSALITO, CALIFORNIA 94965; (B) ISSUER, AT ITS ADDRESS AT WILLIS ENGINE FUNDING
LLC, 2320 MARINSHIP WAY, SUITE 300, SAUSALITO, CALIFORNIA 94965 AND (C) THE
INDENTURE TRUSTEE, THE NOTEHOLDERS, THE RATING AGENCIES AND THE SERIES ENHANCER,
IF ANY, AND ADMINISTRATIVE AGENT AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THE
RELATED SUPPLEMENT.  NOTICE SHALL BE EFFECTIVE AND DEEMED RECEIVED (A) TWO DAYS
AFTER BEING DELIVERED TO THE COURIER SERVICE, IF SENT BY COURIER, (B) UPON
RECEIPT OF CONFIRMATION OF TRANSMISSION, IF SENT BY FACSIMILE OR (C) WHEN
DELIVERED, IF DELIVERED BY HAND.  EITHER PARTY MAY ALTER THE ADDRESS TO WHICH
COMMUNICATIONS ARE TO BE SENT BY

 

Schedule 2-21

--------------------------------------------------------------------------------


 

giving notice of such change of address in conformity with the provisions of
this Section 7.03 for giving notice and by otherwise complying with any
applicable terms of this Agreement.


 

Wherever notice or a report is required to be given or delivered to or from any
party pursuant to this Agreement, a copy of such notice or report shall also be
given or delivered to the Administrative Agent.

 


SECTION 7.04.                             SEVERABILITY OF PROVISIONS.  IF ANY
ONE OR MORE OF THE COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT
SHALL BE FOR ANY REASON WHATSOEVER HELD INVALID, THEN SUCH COVENANTS,
AGREEMENTS, PROVISIONS OR TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT AND SHALL IN NO WAY
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER COVENANTS, AGREEMENTS,
PROVISIONS OR TERMS OF THIS AGREEMENT.


 


SECTION 7.05.                             ASSIGNMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THIS AGREEMENT MAY NOT BE ASSIGNED
BY THE SELLER EXCEPT AS PROVIDED IN SECTION 4.01(A), WITHOUT THE PRIOR WRITTEN
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) OF THE ISSUER AND THE
INDENTURE TRUSTEE AT THE DIRECTION OF EACH CONTROL PARTY OF EACH SERIES AND,
EXCEPT AS PROVIDED IN SECTION 4.03, THIS AGREEMENT MAY NOT BE ASSIGNED BY THE
ISSUER WITHOUT THE PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) OF EACH CONTROL PARTY OF EACH SERIES.  WHETHER OR NOT
EXPRESSLY STATED, ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF
THE SELLER (WHETHER AS THE SELLER OR AS SERVICER) AND THE ISSUER IN THIS
AGREEMENT, OR IN ANY DOCUMENT DELIVERED BY ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT, SHALL BE FOR THE BENEFIT OF, AND SHALL BE EXERCISABLE BY, THE
INDENTURE TRUSTEE, EACH SERIES ENHANCER, IF ANY, AND THE NOTEHOLDERS.


 


SECTION 7.06.                             FURTHER ASSURANCES.  EACH OF THE
SELLER AND THE ISSUER AGREES TO DO SUCH FURTHER ACTS AND THINGS AND TO EXECUTE
AND DELIVER SUCH ADDITIONAL ASSIGNMENTS, AGREEMENTS, POWERS AND INSTRUMENTS AS
ARE REASONABLY REQUIRED TO CARRY INTO EFFECT THE PURPOSES OF THIS AGREEMENT OR
TO BETTER ASSURE AND CONFIRM UNTO THE INDENTURE TRUSTEE, THE SERIES ENHANCERS,
IF ANY, OR THE NOTEHOLDERS THEIR RIGHTS, POWERS AND REMEDIES HEREUNDER.


 


SECTION 7.07.                             NO WAIVER; CUMULATIVE REMEDIES.  NO
FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF THE ISSUER OR THE
SELLER, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE HEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT
EXHAUSTIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


SECTION 7.08.                             COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS (AND BY DIFFERENT PARTIES ON SEPARATE
COUNTERPARTS), EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 7.09.                             BINDING EFFECT.  THIS AGREEMENT WILL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND, UPON THE
TRANSFER CONTEMPLATED BY SECTION 4.03 HEREOF, THE INDENTURE TRUSTEE, THE
NOTEHOLDERS AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 

Schedule 2-22

--------------------------------------------------------------------------------


 


SECTION 7.10.                             MERGER AND INTEGRATION.  EXCEPT AS
SPECIFICALLY STATED OTHERWISE HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE
UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ALL
PRIOR UNDERSTANDINGS, WRITTEN OR ORAL, ARE SUPERSEDED BY THIS AGREEMENT.  THIS
AGREEMENT MAY NOT BE MODIFIED, AMENDED, WAIVED OR SUPPLEMENTED EXCEPT AS
PROVIDED HEREIN.


 


SECTION 7.11.                             HEADINGS.  THE HEADINGS HEREIN ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT OTHERWISE AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION HEREOF


 


SECTION 7.12.                             SCHEDULES AND EXHIBITS.  THE SCHEDULES
AND EXHIBITS ATTACHED HERETO AND REFERRED TO HEREIN SHALL CONSTITUTE A PART OF
THIS AGREEMENT AND ARE INCORPORATED INTO THIS AGREEMENT FOR ALL PURPOSES.


 


SECTION 7.13.                             GENERAL INTERPRETIVE PRINCIPLES.  FOR
PURPOSES OF THIS AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE
CONTEXT OTHERWISE REQUIRES:


 


(A)                                  THE TERMS DEFINED IN THIS AGREEMENT HAVE
THE MEANINGS ASSIGNED TO THEM IN THIS AGREEMENT AND INCLUDE THE PLURAL AS WELL
AS THE SINGULAR, AND THE USE OF ANY GENDER HEREIN SHALL BE DEEMED TO INCLUDE THE
OTHER GENDER;


 


(B)                                 ACCOUNTING TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT ON THE DATE HEREOF;


 


(C)                                  REFERENCES HEREIN TO “ARTICLES”,
“SECTIONS”, “SUBSECTIONS”, “PARAGRAPHS” AND OTHER SUBDIVISIONS WITHOUT REFERENCE
TO A DOCUMENT ARE TO DESIGNATED ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS AND
OTHER SUBDIVISIONS OF THIS AGREEMENT;


 


(D)                                 A REFERENCE TO A SUBSECTION SECTION WITHOUT
FURTHER REFERENCE TO A SECTION IS A REFERENCE TO SUCH SUBSECTION SECTION AS
CONTAINED IN THE SAME SECTION IN WHICH THE REFERENCE APPEARS, AND THIS RULE
SHALL ALSO APPLY TO PARAGRAPHS AND OTHER SUBDIVISIONS;


 


(E)                                  THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION; AND


 


(F)                                    THE TERM “INCLUDE” OR “INCLUDING” SHALL
MEAN WITHOUT LIMITATION BY REASON OF ENUMERATION.


 


SECTION 7.14.                             THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT WILL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO,
THE INDENTURE TRUSTEE AND THE NOTEHOLDERS, AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


SECTION 7.15.                             EFFECT ON ORIGINAL SALE AGREEMENT. 
THE SELLER AND THE ISSUER HEREBY AGREE THAT AS OF THE EFFECTIVE DATE THE TERMS
AND PROVISIONS OF THE ORIGINAL SALE AGREEMENT SHALL BE AND HEREBY ARE AMENDED
AND RESTATED IN THEIR ENTIRETY BY THE TERMS AND PROVISIONS OF THIS AGREEMENT.

 

Schedule 2-23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Issuer have caused this Amended and
Restated Contribution and Sale Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ DONALD A. NUNEMAKER

 

 

Name:

 

Donald A. Nunemaker

 

 

Title:

 

Executive Vice President

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

WILLIS ENGINE FUNDING LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

 

Name:

 

Monica J. Burke

 

 

Title:

 

Chief Financial Officer

 

 

Schedule 2-24

--------------------------------------------------------------------------------


 

SCHEDULE 1 to
Amended and Restated Contribution And Sale Agreement

 

“Contribution Percentage” means                         percent (    %).*

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

Schedule 1-1

--------------------------------------------------------------------------------